Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8255 Page 1 of 102




                        Exhibit “2”
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8256 Page 2 of 102


   1                       UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
   2                 CASE No. 17-cv-1988 AJB (AGS)
                                     consolidated with
   3                                17-cv-986 AJB (AGS)PP
   4      JOHN MCCURLEY, individually
          and on behalf of all others
   5      similarly situated,
                         Plaintiff,
   6      vs.
   7      ROYAL SEAS CRUISES, INC.,
   8                     Defendant.
          ________________________________
   9      DAN DEFOREST, individually
          and on behalf of all others
  10      similarly situated
                         Plaintiff,
  11       v.
  12      ROYAL SEAS CRUISES, INC.,
  13                     Defendant
          ________________________________/
  14                                One East Broward Blvd.
  15                                Fort Lauderdale, Florida
                                    February 18, 2020
  16                                10:10 a.m. - 12:25 p.m.
  17                 DEPOSITION OF MELISSA HANSON
  18          Taken before SUZANNE VITALE, R.P.R., F.P.R.
  19      and Notary Public for the State of Florida at Large,
  20      pursuant to Notice of Taking Deposition filed in the
  21      above cause.
  22
  23
  24
  25      PAGES 1 - 84

                                                                   Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8257 Page 3 of 102


   1       APPEARANCES:
   2       On behalf of Plaintiffs:
   3       LAW OFFICES OF TODD M. FRIEDMAN, PC
   4       21550 Oxnard Street
   5       Suite 780
   6       Woodland Hills, California 91367
   7       BY:    THOMAS WHEELER, ESQ.
   8
   9       On behalf of Defendants:
  10       GREENSPOON MARDER, LLP
  11       200 East Broward Boulevard
  12       Suite 1800
  13       Fort Lauderdale, Florida 33301
  14       BY:    RICHARD EPSTEIN, ESQ.
  15       ALSO PRESENT:          Geoff Pette
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                   Page 2

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8258 Page 4 of 102


   1
   2                                      I N D E X
   3
   4      Examination                                                 Page
   5      Direct               By Mr. Wheeler:                            4
   6      Cross                By Mr. Epstein:                           81
   7
   8                             PLAINTIFF EXHIBITS
   9      No.                                                         Page
  10      Exhibit 1            Notice of Deposition                       8
  11      Exhibit 2            Script                                    16
  12      Exhibit 3            Call List                                 21
  13      Exhibit 4            Screenshot of Customer                    24
  14                           Contact
  15      Exhibit 5            Cecelia Hetchler Affidavit                38
  16      Exhibit 6            Second      Disclosure                    43
  17      Exhibit 7            Wilder Affidavit                          75
  18      Exhibit 8            SignNow Sheet                             76
  19      Exhibit 9            Thumb Drive                               82
  20
  21
  22
  23
  24
  25

                                                                   Page 3

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8259 Page 5 of 102


   1      Thereupon:
   2                               MELISSA HANSON
   3      a witness named in the notice heretofore filed,
   4      being of lawful age and having been first duly
   5      sworn, testified on her oath as follows:
   6                            DIRECT EXAMINATION
   7      BY MR. WHEELER:
   8             Q.    Good morning.
   9             A.    Good morning.
  10             Q.    My name is Tom Wheeler.               I'm an attorney
  11      in this action that my client Dan DeForest and --
  12      sorry -- John McCurley have brought against Royal
  13      Sea Cruises, Inc.
  14                   Can you please state and spell your name
  15      for the record?
  16             A.    Melissa Hanson.         M-E-L-I-S-S-A
  17      H-A-N-S-O-N.
  18             Q.    Have you ever been deposed before?
  19             A.    Yes.
  20             Q.    How many times?
  21             A.    This is my third.
  22             Q.    And when was the other most recent time?
  23             A.    I don't remember exactly.               A few months.
  24             Q.    A few months ago, okay.
  25                   Do you want me to go over the ground rules

                                                                      Page 4

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8260 Page 6 of 102


   1      of a deposition or do you know them?
   2             A.    You can go over them.
   3             Q.    So the purpose of this deposition today is
   4      to learn facts about the case that support or don't
   5      support my clients' position.               In particular today,
   6      we're here to explore contact made between Royal Sea
   7      Cruises, Inc., and class members.
   8                   I'm going to ask questions and I'll try to
   9      ask them clearly and concisely but I'll probably
  10      fail a bunch.        If you ever don't understand a
  11      question, please ask me to rephrase it and I'm happy
  12      to do so, okay?
  13             A.    Okay.
  14             Q.    It's not a marathon.             You can take a break
  15      whenever you want.        The only request I have is that
  16      if a question is pending, please answer it and then
  17      we can go over it, okay?
  18             A.    Okay.
  19             Q.    The oath you just took is the same oath
  20      you'd take in a court of law, so although we're in a
  21      more informal conference setting, the testimony you
  22      give today would have the same effect as if we were
  23      in court.
  24             A.    Okay.
  25             Q.    Do you know what the difference between an

                                                                    Page 5

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8261 Page 7 of 102


   1      estimate and a guess is?
   2              A.   Yes.
   3              Q.   After we're done today, you'll have the
   4      chance to review your testimony.                   If there's
   5      anything that you need to correct, you're more than
   6      welcome to do so.        Though, if it's a substantive
   7      change like a yes to a no, I may comment on it at
   8      the time of trial, okay?
   9              A.   Okay.
  10              Q.   We're doing just fine.                I imagine it's
  11      because it's your fourth time.                We don't want to
  12      talk over each other and also we want to make sure
  13      we give verbal answers.           Nods of the heads, shrugs
  14      of the shoulder don't show up on the transcript,
  15      okay?
  16              A.   Okay.
  17              Q.   Have you taken any drugs, alcohol or other
  18      medication that would impact your ability to give
  19      your best testimony today?
  20              A.   No.
  21              Q.   Is there any reason why you can't give
  22      your complete and full testimony today?
  23              A.   No.
  24              Q.   Thank you.
  25                   MR. EPSTEIN:       Let's be clear about

                                                                          Page 6

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8262 Page 8 of 102


   1             something.     She's here in a capacity as a
   2             30(b)(6) designee of Royal Seas Cruises.              She's
   3             not here in any individual capacity.            This is
   4             also pursuant to a notice that details what the
   5             subject matter and the topics with a deposition
   6             are going to be and we are going to insist that
   7             the inquiry remain very much consistent with
   8             the topics that are listed there.
   9                     There's already been a fully developed
  10             30(b)(6) deposition taken of Royal Seas in this
  11             case.     This is not a second chance for a
  12             30(b)(6) inquiry with respect to the merits or
  13             other substance of the case.
  14                     As you said, it deals with one very
  15             specific sequence of events and they were
  16             outlined in motions that you have filed,
  17             motions to strike, et cetera.
  18                     So let us just understand that this is
  19             going to be limited and focused on that.
  20             Ms. Hanson is here in a representative capacity
  21             speaking on behalf of the company and that
  22             we're going to pretty much hold you to your
  23             notice.
  24                     MR. WHEELER:     I'm only here to ask
  25             questions about what happened as outlined in

                                                                   Page 7

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8263 Page 9 of 102


   1             this notice.      We already took a 30(b)(6).          I
   2             want to say it's been almost two years.
   3                   Literally the only reason we're here today
   4             is to basically find out what notice or contact
   5             was had between Royal Seas Cruise members and
   6             class members that we're not otherwise aware of
   7             and, specifically, after class certification.
   8      BY MR. WHEELER:
   9             Q.    Do you understand that you were designated
  10      as the 30(b)(6) representative with respect to
  11      certain topics for defendant?
  12             A.    Yes.
  13             Q.    Do you mind if I refer to Royal Sea
  14      Cruises, Inc. as Royal Seas?
  15             A.    That's fine.
  16             Q.    It's just easier.
  17                   MR. WHEELER:       Let's go ahead and just
  18             start with that then.           Introducing Exhibit 1.
  19                   (Thereupon, the referred-to document was
  20      marked by the court reporter for Identification as
  21      Plaintiff's Exhibit 1.)
  22      BY MR. WHEELER:
  23             Q.    So marked as Exhibit 1 is a notice of
  24      deposition for today.          If you turn to page 3 -- let
  25      me ask this first.

                                                                   Page 8

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8264 Page 10 of
                                     102

  1                   Have you seen this document before?
  2            A.     Yes.
  3            Q.     If you look at the topics numbered 1
  4      through 12, are you prepared to testify about those
  5      topics today on behalf of defendant?
  6                   MR. EPSTEIN:      Let me kind of, I guess, ask
  7            a question first.
  8                   She has the ability to testify concerning
  9            the topics with one sort of caveat.             What does
 10            March 6, 2017 have to do with this case?
 11                   MR. WHEELER:      March 6, 2017 is when this
 12            case was filed.
 13                   MR. EPSTEIN:      No, that's not exactly
 14            right.     The complaints were filed in May and in
 15            June of 2017.
 16                   MR. WHEELER:      Let me rephrase it then.
 17            March 6, 2017 -- let me actually check.
 18                   MR. EPSTEIN:      You can see it actually
 19            predates the filing of the lawsuit so it's kind
 20            of difficult question for her to be able to
 21            answer if it has nothing to do with the
 22            lawsuit.
 23                   MR. WHEELER:      Well, it's within the class
 24            period.
 25                   MR. EPSTEIN:      It may be within the class

                                                                  Page 9

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8265 Page 11 of
                                     102

  1            period but there was no class, there was no
  2            lawsuit.      There was no information that there
  3            was going to be a class and the relevant time
  4            period is really March -- or the relevant date
  5            is March 27, 2019.          That's the date of the
  6            class certification order.
  7                   But, you know, again, she'll kind of
  8            struggle with that because basically these
  9            people were prospective customers, existing
 10            customers, you know, actual customers, people
 11            they were arranging travel for, so they would
 12            have had contact with them in any number of
 13            different ways.
 14                   And in reality, I don't think you're
 15            asking us for that.           You're not really asking
 16            for what has been done in the context of
 17            marketing their products or fulfilling the
 18            services and products that they sell so ...
 19                   MR. WHEELER:        No, I mean, our position in
 20            this case generally, which I think is correct,
 21            is that you're more than welcome to sell these
 22            people products and service their products.
 23            You just can't talk about the lawsuit,
 24            especially after we certified the class.
 25                   The only thing I wanted to cover my base

                                                                 Page 10

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8266 Page 12 of
                                     102

  1            on -- and I'll slow down -- by proposing that
  2            date was -- there's an open question that I
  3            don't know, which we'll find out in this
  4            deposition, as to whether Royal Seas otherwise
  5            had contact with class members prior to class
  6            certification regarding this lawsuit.
  7                    I just don't know and that's what I'm
  8            trying to make sure I assess out fully.
  9                    MR. EPSTEIN:     Which is exactly why the
 10            March 6, 2017 date kind of befuddles us because
 11            it's at least two months before any lawsuit was
 12            filed.
 13                    I can tell you that -- let me find my
 14            notated one.      The DeForest lawsuit was filed on
 15            May 12, 2017 and McCurley was filed on June 7,
 16            2017.     Maybe there was some digits that were
 17            transposed, I don't know.
 18                    MR. WHEELER:     I'm not going to hold you to
 19            that March 6, 2017 date.             I just want to know
 20            what contact was made with regards to -- when I
 21            ask the question, if there is a problem with
 22            it, let's discuss it, is that better.
 23                    MR. EPSTEIN:     Yes.
 24      BY MR. WHEELER:
 25            Q.      Back on the topic.

                                                                 Page 11

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8267 Page 13 of
                                     102

  1                   Are you prepared to testify regarding
  2      topics 1 through 12 withstanding your counsel's note
  3      regarding the March 6, 2017 date being somewhat
  4      arbitrary?
  5            A.     Yes.
  6            Q.     Thank you.
  7                   If you'd look at the next set -- next part
  8      of that page 4 and continuing on for three pages.
  9      There are 18 requests for production.
 10                   Do you know if all the documents that were
 11      produced by your counsel prior to deposition are all
 12      responsive documents to those requests?
 13                   MR. EPSTEIN:      They are responsive
 14            non-privileged documents.              There are internal
 15            communications, communications with counsel to
 16            which a privilege is and will be asserted.
 17                   They are not being produced.            Other than
 18            that, you pretty much have the full range of
 19            everything that was documented.
 20                   MR. WHEELER:      Just because I have to ask
 21            her because she's under oath.
 22      BY MR. WHEELER:
 23            Q.     Is what your counsel just said your
 24      understanding of what was produced?
 25            A.     Yes.

                                                                 Page 12

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8268 Page 14 of
                                     102

  1            Q.     Thank you.
  2                   Following class certification, which
  3      occurred on March 27, 2019, what contact has Royal
  4      Seas had with class members regarding this
  5      litigation?     If it's unclear what I mean by
  6      regarding this litigation, let me know.
  7            A.     Unclear.
  8            Q.     Let me ask a more broad question just to
  9      make sure I understand.
 10                   Does Royal Seas follow up with its clients
 11      after they purchase cruise programs?
 12            A.     Yes.
 13            Q.     How often do you usually follow them?
 14            A.     That's a pretty broad question also.
 15      There's numerous reasons that we would follow up
 16      with a customer.
 17            Q.     What reasons would those be?
 18            A.     To verify travel.           They could possibly
 19      call into our customer service to have questions
 20      about traveling, travel dates.                I mean, numerous
 21      questions.
 22            Q.     Do you also follow up to try and sell them
 23      more cruises or what have you?
 24            A.     Yes.
 25            Q.     Excluding -- let's just focus on that.

                                                                  Page 13

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8269 Page 15 of
                                     102

  1                   Do you regularly, as in a normal monthly
  2      or yearly interval, call your current clients to
  3      inquire about further cruises?
  4            A.     Yes.
  5            Q.     How often?
  6            A.     It also depends on a lot of things.            If
  7      they've traveled.       I mean, the date where they are
  8      in their contract with us.             There's a lot of
  9      different reasons.
 10            Q.     Do you normally contact them prior to them
 11      having travel if they've already purchased services
 12      from you for the purposes of soliciting more
 13      cruises?
 14            A.     Yes.
 15            Q.     Can you give me any kind of an estimate?
 16      Can it be as quickly or as often as a month?               How
 17      often are you contacting people again with regards
 18      to cruises?
 19            A.     It would be very difficult for me to
 20      narrow it down.       I can't really say.
 21            Q.     But either way, Royal Seas will continue
 22      to communicate with its clients, correct?
 23            A.     Correct.
 24            Q.     How much time is there usually between the
 25      purchase and actual travel date?

                                                                 Page 14

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8270 Page 16 of
                                     102

  1            A.     It depends on the person as well.
  2            Q.     I'm just trying to get an understanding as
  3      to how often you actually are talking.
  4                   MR. EPSTEIN:      Again, I'll give you some
  5            leeway here.      I understand that you're talking
  6            about potential post class certification
  7            communications which are normal and in the
  8            ordinary course and which, as I understand it,
  9            as we understand it, you're not -- you're not
 10            arguing should not be occurring, that they're
 11            allowed to contact their customers about
 12            business things.
 13                   MR. WHEELER:      Of course.         That would be
 14            absurd.
 15      BY MR. WHEELER:
 16            Q.     Following class certification, which
 17      occurred on March 27, 2019, did Royal Seas contact
 18      class members regarding this litigation?
 19            A.     Yes.
 20            Q.     How did they contact class members, what
 21      method did they use?
 22            A.     Can you, like, narrow it for me?
 23            Q.     Phone, e-mail, letter?
 24            A.     Phone.
 25            Q.     So Royal Seas places calls to class

                                                                  Page 15

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8271 Page 17 of
                                     102

  1      members, correct?
  2            A.     To our clients.
  3            Q.     When these calls are being -- let me just
  4      start with this because I think this is helpful.
  5                   MR. EPSTEIN:      That's the script?
  6                   MR. WHEELER:      Yes.      I'm going to introduce
  7            this as Exhibit 2.
  8                   (Thereupon, the referred-to document was
  9      marked by the court reporter for Identification as
 10      Plaintiff's Exhibit 2.)
 11      BY MR. WHEELER:
 12            Q.     Marked as Exhibit 2 is a document that was
 13      produced this morning in response to our request for
 14      production.
 15                   Have you seen this document before?
 16            A.     Yes.
 17            Q.     What is it?
 18            A.     A script that we would use to contact our
 19      customers.
 20            Q.     If you look at this script, after the
 21      first two paragraphs, it begins mentioning
 22      diabeteshealth.info.
 23                   Do you see that?
 24            A.     Yes.
 25            Q.     Was this script specifically made to be

                                                                 Page 16

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8272 Page 18 of
                                     102

  1      read or used to contact class members regarding that
  2      website?
  3            A.     It was specifically made to contact people
  4      that opted in on diabeteshealth.
  5            Q.     How did Royal Seas know if people had
  6      opted in on diabeteshealth.info?
  7            A.     Through our source that transferred those
  8      calls, we received information on the websites that
  9      they visited to opt in.           We collected the
 10      information from any transfers that we had with
 11      that -- with the opt in for that site.
 12            Q.     Did you have a preexisting database of
 13      that or did you have to reach out to those
 14      individuals to get that information?
 15            A.     What individuals?
 16            Q.     The transfer partners?
 17            A.     We have that information.
 18            Q.     So you store it?
 19            A.     Correct.
 20            Q.     When was this script prepared?
 21            A.     I don't remember the date.
 22            Q.     Was it after March 27, 2019?
 23            A.     I don't know.
 24            Q.     When were the calls placed to individuals
 25      using this script?

                                                                 Page 17

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8273 Page 19 of
                                     102

  1            A.     Over several months.             July approximately.
  2            Q.     July of last year?
  3            A.     Correct.
  4            Q.     Who drafted this script?
  5            A.     My attorneys.
  6            Q.     And by your attorneys, you mean your
  7      outside counsel or in-house counsel?
  8            A.     Collectively.
  9            Q.     Do you know who decided that this script
 10      needed to be made, as in was it a managerial
 11      decision or do you know?
 12            A.     No.
 13            Q.     Do you know if there are any drafts of
 14      this script?
 15            A.     No.
 16            Q.     Let me rephrase that question because that
 17      was a bad question.
 18                   Were there any drafts of this script?
 19            A.     I don't know.
 20            Q.     How was this script actually used, with
 21      respect to I mean how were these calls placed?
 22            A.     One of my customer service agents used it
 23      and contacted -- called the people.
 24            Q.     I realize I forgot a really important
 25      foundational question.

                                                                  Page 18

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8274 Page 20 of
                                     102

  1                   What is your position at Royal Seas?
  2            A.     Vice president.
  3            Q.     Just vice president or vice president of
  4      something?
  5            A.     Vice president.
  6            Q.     What's your job duties?
  7            A.     I'm sorry?
  8            Q.     What are your job duties?
  9            A.     Gosh, mostly operational things,
 10      everything from payroll, dealing with employees,
 11      signing checks, pretty much everything, all of
 12      operations.
 13            Q.     With regards to operations, does that
 14      include the call center?
 15            A.     Yes.
 16            Q.     And is the call center both fielding
 17      telemarketing inquiries and handling customer
 18      service?
 19            A.     I don't understand your question.
 20                   MR. EPSTEIN:        Object to the form of that
 21            question.
 22                   MR. WHEELER:        I'll rephrase.
 23      BY MR. WHEELER:
 24            Q.     With regards to the call center, let just
 25      ask it open ended, what does the call center do?

                                                                 Page 19

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8275 Page 21 of
                                     102

  1            A.     Customer service.
  2            Q.     Are you also fielding inbound calls with
  3      regards to people potentially buying cruises?
  4            A.     In our corporate center?             We have outside
  5      call centers as well, so you have to tell me
  6      specifically what you mean.
  7            Q.     Let's go with the corporate center.              Are
  8      they fielding these inbound calls?
  9            A.     For the purpose of sales?
 10            Q.     Yes.
 11            A.     No.
 12            Q.     They're just handling customer service?
 13            A.     Correct.
 14            Q.     Do you oversee both the outside call
 15      centers and the corporate call center?
 16            A.     Like, I'm not actually in any of the
 17      outside call centers.          If they have issues or
 18      questions, they will call me for something but they
 19      have their own individual owners.
 20            Q.     With regards to the representative who
 21      placed these calls, were they in the corporate call
 22      center?
 23            A.     Yes.
 24            Q.     Was it just one representative?
 25            A.     Yes.

                                                                 Page 20

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8276 Page 22 of
                                     102

  1             Q.    How many calls did they place?
  2             A.    I don't know.        I know we pulled quite a
  3      few.    I believe 560 or so.
  4             Q.    I'll check my math.
  5             A.    Okay.
  6             Q.    I'm not going to introduce it currently --
  7      well, yeah, why not.         Let's introduce this.
  8                   (Thereupon, the referred-to document was
  9      marked by the court reporter for Identification as
 10      Plaintiff's Exhibit 3.)
 11      BY MR. WHEELER:
 12             Q.    Marked as Exhibit 3 is another document
 13      that was produced this morning in response to a
 14      request for production.
 15                   Have you seen this document before?
 16             A.    Yes.
 17             Q.    What is it?
 18             A.    List of calls that -- the list of clients
 19      for her to call.
 20             Q.    So there are around 500 or so entries in
 21      this list.     It's about 32 per page.
 22             A.    Correct.
 23             Q.    This is a list of every person she called
 24      for the purpose of using this script that's Exhibit
 25      2?

                                                                 Page 21

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8277 Page 23 of
                                     102

  1              A.     Attempted to call, yes.
  2              Q.     And by attempted, you mean she called them
  3      and they may not have picked up?
  4              A.     Correct.
  5              Q.     How was it determined that this would be
  6      the list of people that would be called?
  7              A.     We pulled the transfers that had that
  8      specific opt in and of those, we took the people
  9      that had sales with us.
 10              Q.     So this is actually a list of all the
 11      people who were transferred from diabeteshealth.info
 12      to whom a sale was actually made?
 13              A.     Correct.
 14              Q.     If a call was not successful with regards
 15      to reaching the person, would the call
 16      representative call again?
 17              A.     I'm not sure of everyone.
 18              Q.     What were her general instructions with
 19      regards to contacting these people?
 20              A.     To contact them and read the script that
 21      we provided.
 22              Q.     And there was no how many times she did
 23      call.        Would she leave a voice mail?
 24              A.     No.
 25              Q.     So she would have just done whatever -- we

                                                                 Page 22

                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8278 Page 24 of
                                     102

  1      don't know for certain?
  2              A.    Correct.
  3              Q.    It may have been different or it may have
  4      been the same between different people?
  5              A.    Correct.
  6              Q.    The only requirement was that she call
  7      these people and if she'd contact them, she'd read
  8      this script that's Exhibit 2?
  9              A.    Correct.
 10              Q.    Was she supposed to record -- I'll use the
 11      term disposition -- the disposition of the calls?
 12              A.    I don't know what you mean.
 13              Q.    Was she supposed to record whether she
 14      reached them or not?
 15              A.    We have a CRM that she would make notes
 16      into.
 17                    MR. EPSTEIN:       I got something?
 18                    MR. WHEELER:       You have it on digital for
 19              me?
 20                    MR. EPSTEIN:       These are all of the
 21              recordings.
 22                    MR. PETTE:      Those are all of the
 23              recordings of the individuals that she, the
 24              agent, spoke to.
 25                    MR. WHEELER:       Thank you.

                                                                 Page 23

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8279 Page 25 of
                                     102

  1                   What I'm a going to look at now is this
  2            document and introduce it as Exhibit 4.
  3                   (Thereupon, the referred-to document was
  4      marked by the court reporter for Identification as
  5      Plaintiff's Exhibit 4.)
  6      BY MR. WHEELER:
  7            Q.     Marked as Exhibit 4 is another set of
  8      documents that was produced this morning in response
  9      to our request for production.
 10                   Have you seen this before?
 11            A.     Yes.
 12            Q.     What is it?
 13            A.     Screenshots of the customers that our
 14      representative made contact with.
 15            Q.     So if she made contact with them -- let me
 16      start with a more basic question.
 17                   So is DevDex the system by which you're
 18      recording the results of any contact or attempted
 19      contact?
 20            A.     Yes.
 21            Q.     Is this automated?
 22            A.     I don't know what that means.
 23            Q.     Does a computer automatically generate
 24      these entries or does your agent enter in what the
 25      result of the call is?

                                                                 Page 24

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8280 Page 26 of
                                     102

  1             A.    The agent entered her notes.
  2             Q.    Looking at these -- let's just start with
  3      the first page.       The second entry says "COMP 12 MNTH
  4      EXT.
  5                   What does that mean?
  6             A.    That she gave them a 12-month extension to
  7      travel.
  8             Q.    This is just background for me.
  9                   When people purchase cruises from Royal
 10      Seas, are they for a specific date or a voucher?
 11             A.    They have 18 months to use their package,
 12      to travel on their package once they purchase it.
 13             Q.    So they'll call up and figure out a date
 14      if there's availability to actually do it; is that
 15      right?
 16             A.    Correct.
 17             Q.    And if the 18 months runs out, they can
 18      get an extension, correct?
 19             A.    Correct.
 20             Q.    Is an extension always given out?
 21             A.    No.
 22             Q.    Why might an extension be given?
 23             A.    Why would an extension be given?
 24             Q.    Yes.
 25             A.    Say you have someone in the military and

                                                                 Page 25

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8281 Page 27 of
                                     102

  1      they're being deployed overseas, so then they are
  2      not going to be available in the 18-month period, we
  3      would give them an extension.               They have a health
  4      issue maybe and they need more time.               Many reasons
  5      that we give them.
  6            Q.     Why wouldn't an extension be given?
  7            A.     If they just didn't -- they just ran out
  8      of time for no reason, just didn't travel, forgot
  9      about it, whatever the case.
 10            Q.     So it's sort of discretionary?
 11            A.     Correct.
 12            Q.     Looking at the first entry here or first
 13      page, how can we tell that this script was called
 14      and used with this person?             Is there a way to tell
 15      from this page?
 16            A.     That the script was used, no.
 17            Q.     That the person was called for the purpose
 18      of reading the script?
 19            A.     No.
 20            Q.     Why was this person produced, this
 21      individual person's notes produced?
 22            A.     Because she contacted them based on the
 23      list that we gave her.
 24            Q.     When calling -- let me start with this.
 25                   Does Royal Seas call clients if they

                                                                 Page 26

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8282 Page 28 of
                                     102

  1      haven't traveled by the time their cruise package is
  2      going to expire?
  3            A.     Say it one more time.
  4            Q.     Sure.    Does Royal Seas always call people
  5      when their cruise package is about to expire?
  6            A.     Typically, yes.
  7            Q.     With regards to this script, was she
  8      instructed to give extensions to people who asked
  9      for them when she read them this script?
 10            A.     No.
 11            Q.     Was it communicated that clients of Royal
 12      Seas for whom this script was used should be given
 13      some sort of preference?
 14            A.     Preference?
 15            Q.     For this extension?
 16            A.     No.
 17            Q.     Looking at this first page, I see that
 18      there was a call -- it just says on September 23,
 19      2019, that entry that said COMP 12 MNTH EXT, right?
 20                   Does that entry reflect a call?
 21            A.     She would need to speak with them in order
 22      to give them an extension so, yes.
 23            Q.     Do you know if that entry corresponds to
 24      this script being read?
 25            A.     Not offhand.

                                                                 Page 27

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8283 Page 29 of
                                     102

  1                   MR. WHEELER:      I don't actually want to
  2            know specifically what was redacted.
  3                   What kind of information was being
  4            redacted from these sheets?
  5                   MR. EPSTEIN:      Basically prior.        These are
  6            existing customers, so if it dealt with
  7            anything regarding their existing travel
  8            package, booking arrangements.              There's some
  9            that it's more extensive.              Some that you will
 10            see no other ones means that there was no other
 11            activity.     So it's basically anything prior
 12            that relates to the actual customer
 13            relationship.
 14                   MR. WHEELER:      To the extent there was any
 15            contact following March 2017, 2019, would
 16            that --
 17                   MR. EPSTEIN:      It should be reflected here.
 18                   MR. WHEELER:      It should not have been
 19            redacted?
 20                   MR. EPSTEIN:      Well, if it related to them
 21            booking a cruise, I would say yes, it would
 22            have been redacted, but I don't know that there
 23            was in truth much or any of that.
 24                   The purpose of the redaction was to
 25            isolate the calls that were placed off of the

                                                                 Page 28

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8284 Page 30 of
                                     102

  1            list that is Exhibit Number 3 and provide the
  2            CRM notes that relate to those calls and to
  3            exclude the normal customer relationship kind
  4            of contact.
  5                   In some of these, it was fairly extensive.
  6            It just didn't necessarily show on the way the
  7            scroll bar was.
  8                   MR. WHEELER:      Got it.
  9                   MR. EPSTEIN:      But if you look at the
 10            fourth page, I believe it's the fourth page,
 11            yeah, the fourth page, you'll see there's
 12            nothing else there.          That means that person,
 13            after the purchase, there was no further
 14            contact.
 15                   MR. WHEELER:      Okay, great.
 16                   MR. EPSTEIN:      The third page, you can see
 17            there was fairly extensive contact and, in
 18            fact, I remember this one in particular, it
 19            goes down quite a bit.            These people traveled.
 20            I think they upgraded.            They did a lot of stuff
 21            so that's all we did.
 22                   Nothing sinistry.          You have what was
 23            related to the calls that were made off the
 24            list that's Exhibit 3.
 25      BY MR. WHEELER:

                                                                 Page 29

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8285 Page 31 of
                                     102

  1            Q.     So looking through this -- let me ask it
  2      more generally.
  3                   When did that call service representative
  4      start actually making these calls?
  5            A.     I don't remember the exact date.               It was
  6      July and it was for several months, obviously to get
  7      through the list.
  8            Q.     Like July to October; is that right?
  9            A.     Further than that, actually.
 10            Q.     If you turn to -- I really wish this was
 11      Bates stamped.      It's the Roy Lloyd page.              I think
 12      it's the sixth page.
 13                   If you see there, his second entry says
 14      "Spoke with Miss Lloyd and she agreed to sign
 15      affidavit 12 MNTH EXT."
 16                   Do you see that?
 17            A.     Yes.
 18            Q.     What does that entry reflect?
 19            A.     I don't understand your question.
 20            Q.     I have a guess as to what it reflects with
 21      regards to what's written there.                  I'm just trying to
 22      make sure that's right.          So I can tell you what I
 23      think it says.
 24                   Does this say that Miss Lloyd in response
 25      to this call for the script agreed to sign an

                                                                    Page 30

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8286 Page 32 of
                                     102

  1      affidavit and also a 12-month extension was given to
  2      her for the use of a cruise?
  3              A.   Yes.
  4              Q.   And again, as we see here, without the
  5      actual use of the word affidavit which -- strike
  6      that.
  7                   Let me ask it this way.              Has Royal Seas
  8      ever called in the relevant time period, which I'm
  9      going to say is from 2017 on, their clients for the
 10      purposes of gathering affidavits besides via this
 11      script?
 12              A.   No.
 13              Q.   So if it says "affidavit," we know it was
 14      because they were being called using this script
 15      asking for them to sign an affidavit, correct?
 16              A.   I would assume.
 17              Q.   I don't think clients normally just
 18      volunteer to give you affidavits, I hope so -- okay.
 19                   With regards to -- let me strike that.
 20      Let me ask a broader question because I don't want
 21      to leaf through this right now.
 22                   How many people responded to this script
 23      and said they would sign affidavits?
 24              A.   Six.
 25              Q.   How many actually did sign affidavits?

                                                                   Page 31

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8287 Page 33 of
                                     102

  1             A.    I believe four.
  2             Q.    I'm just trying to avoid to have to look
  3      through this packet right now.
  4                   What other kinds of response were received
  5      in response to the script from your clients?
  6             A.    That she spoke with?
  7             Q.    Yes.
  8             A.    That they didn't remember.
  9             Q.    Do you know -- and I may eventually find
 10      out.
 11                   Do you know if anyone responded that they
 12      did not recall entering their information on
 13      diabeteshealth.info?
 14             A.    I don't recall.
 15             Q.    Do you know if anyone explicitly stated
 16      they did not enter the information on
 17      diabeteshealth.info?
 18             A.    Not that I'm aware of.
 19             Q.    I'm not going to go and listen to them
 20      right now.     With regard to these recordings that
 21      were produced, is that recordings of every
 22      conversation that actually occurred with a client
 23      using this script?
 24             A.    Yes.
 25             Q.    How do you know that that's a full and

                                                                 Page 32

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8288 Page 34 of
                                     102

  1      complete set of that -- of those calls?
  2            A.     Based on what the representative told me,
  3      what she put in her notes.
  4            Q.     So again, is there a way to know whether a
  5      call in this CRM database was for or rather using
  6      this script?
  7            A.     I don't understand your question.
  8            Q.     Let me rephrase it.           With regards to
  9      producing these recordings, was that by looking at
 10      who on this list -- and by this list, I mean Exhibit
 11      3 -- who on this exhibit list responded to or has a
 12      customer service entry following, say, July of 2019,
 13      is that how it was determined whether there was a
 14      response or not?
 15            A.     Say it one more time.
 16            Q.     Sure.
 17                   MR. EPSTEIN:      I don't want to preempt her
 18            but Geoff -- we talked about this.             I believe
 19            it was done the other way around, just to make
 20            clear for your questions.
 21                   There was 500 and however many other
 22            people.     I believe there was 25 that she
 23            actually spoke to.         She spoke to 25.
 24                   MR. PETTE:     I think it was 23, I believe.
 25                   MR. EPSTEIN:      23, whatever.       That's what

                                                                 Page 33

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8289 Page 35 of
                                     102

  1            that is, so we reversed it.                 We identified the
  2            people that she actually spoke to and then
  3            provided the CRM notes for them, as opposed to
  4            doing it the other way around.
  5                   Because the rest of the people, she didn't
  6            speak to anybody.        They were all no answers or
  7            whatever, so of all the people that she called,
  8            and we're not sure exactly how many she did
  9            call, but there's no records of those.                 Those
 10            are just people that she didn't connect with.
 11            So the people she actually spoke to, we were
 12            able to identify and we pulled the CRM notes,
 13            right?
 14                   MR. PETTE:     Correct.         And to clarify,
 15            there's, I believe, 30 recordings because some
 16            had multiple communications, so that's why
 17            there will be more calls than CRM screenshots.
 18            Maybe that will help you out.
 19                   MR. EPSTEIN:      Again, I'm trying to work
 20            through it.      I wasn't trying to preempt her but
 21            it's simpler than it appears.
 22                   MR. WHEELER:      That's helpful.           I'm going
 23            to ask her some point questions.
 24                   MR. EPSTEIN:      Of course.
 25      BY MR. WHEELER:

                                                                    Page 34

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8290 Page 36 of
                                     102

  1            Q.     How many people were actually reached for
  2      the purposes of reading this script?
  3            A.     23.
  4            Q.     And of those 23, six responded they would
  5      sign an affidavit?
  6            A.     Yes.
  7            Q.     Of those 6, only three actually did?
  8            A.     Correct.
  9            Q.     For these call recordings we have, those
 10      reflect the 23 -- the calls to the 23 individuals
 11      either that could use this script or followed up on
 12      this script, correct?
 13            A.     Correct.
 14            Q.     So you don't actually know if the call
 15      service representative called all the people in
 16      Exhibit 3, the 500 or so?
 17            A.     That is my understanding.
 18            Q.     It's your understanding that -- it's your
 19      understanding she did or didn't?
 20            A.     That she attempted to contact them.
 21            Q.     Does she still work for the company?
 22            A.     Yes.
 23            Q.     Was she doing anything else when she was
 24      placing these calls?
 25            A.     She didn't tell me.

                                                                 Page 35

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8291 Page 37 of
                                     102

  1              Q.   So for this call service representative,
  2      was her job solely to call these people for a month
  3      or two and try to reach them?
  4              A.   No, she has other duties as well.
  5              Q.   Just because I have to know, what is her
  6      name?
  7              A.   Dionne.
  8                   MR. EPSTEIN:      Her name is right there.
  9      BY MR. WHEELER:
 10              Q.   Dionne Mattingly?
 11              A.   Yes.
 12              Q.   What is her position?
 13              A.   Customer service agent.
 14              Q.   How long has she been with the company?
 15              A.   Since the beginning, since March of '16.
 16              Q.   By beginning, you mean the beginning of
 17      this litigation?
 18              A.   The beginning of our company.
 19              Q.   When did your company begin?
 20              A.   March of 2016.
 21              Q.   Is there a specific reason she was chosen
 22      to place these calls?
 23              A.   She's one of our save team agents so she's
 24      used to -- she's been with us a long time.              She's
 25      very versed in all of our customer service needs.

                                                                 Page 36

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8292 Page 38 of
                                     102

  1            Q.     What is the save team?
  2            A.     Particularly difficult clients, she would
  3      handle them.
  4            Q.     Try and save the relationship?
  5            A.     Correct.
  6            Q.     So she's a very good customer service
  7      representative?
  8            A.     Correct.
  9            Q.     You should show her that in your
 10      testimony.     She'd appreciate that, I'm sure.
 11                   Once a person had responded that they
 12      would be willing to sign an affidavit, what would
 13      happen to that information?              I can clarify.
 14            A.     Okay.
 15            Q.     What's the next thing Royal Seas would do
 16      after a customer responded they would sign the
 17      affidavit in response to the script?
 18            A.     We send it to them.
 19            Q.     Who sends it?
 20            A.     Our customer service agent or her manager.
 21            Q.     So Dionne or manager?             Yes?
 22            A.     Yes.    Sorry.
 23            Q.     With regards to the affidavit -- let's
 24      introduce one just so we have it.                  Exhibit 5.
 25                   MR. PETTE:       You want to go off and I'll

                                                                    Page 37

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8293 Page 39 of
                                     102

  1            explain what these documents are?
  2                   MR. WHEELER:      I'm fine with that.          Let me
  3            introduce this and then we'll go off.
  4                   (Thereupon, the referred-to document was
  5      marked by the court reporter for Identification as
  6      Plaintiff's Exhibit 5.)
  7      BY MR. WHEELER:
  8            Q.     So introduced as Exhibit 5 is an affidavit
  9      that appears to be signed by Cecelia Hetchler after
 10      that editorializing.
 11                   What is this?
 12            A.     I'm sorry?
 13            Q.     What is this document?
 14            A.     A document that we sent to Cecelia
 15      Hetchler.
 16                   MR. WHEELER:      Let's go off the record for
 17            a second.
 18                   (Short discussion off the record.)
 19      BY MR. WHEELER:
 20            Q.     So off the record, we discussed briefly
 21      this document produced so I can hopefully ask better
 22      questions.
 23                   Let me start with this.              Did Royal Seas
 24      use two different websites to send these affidavits
 25      to the individuals who said they would sign them?

                                                                   Page 38

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8294 Page 40 of
                                     102

  1            A.     Yes.
  2            Q.     Why was it two different websites?
  3            A.     Cost.
  4            Q.     What was cost consideration?
  5            A.     They had a limited number that they could
  6      get without getting charged.
  7            Q.     Got it.    Back to this affidavit.         Who
  8      drafted this affidavit?
  9            A.     My attorneys.
 10            Q.     With regards to the underlying spaces, why
 11      is certain information on here blank?
 12            A.     Those are blank for them to fill in for
 13      the specific customer.
 14            Q.     Who filled those in?
 15            A.     I don't know.
 16            Q.     So you don't know if it was you -- you
 17      don't know if it was Royal Seas or Ms. Hetchler who
 18      filled those in?
 19            A.     Correct.
 20            Q.     But these blanks existed in the original
 21      form affidavits which were to be sent to these
 22      clients, correct?
 23            A.     Correct.
 24            Q.     Do you know if any clients who received
 25      these affidavits called back to discuss the form?

                                                                 Page 39

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8295 Page 41 of
                                     102

  1            A.     I don't know.
  2            Q.     With regards to this one for Miss
  3      Hetchler, let's turn to the second page -- so
  4      looking at this page, this document was sent to Miss
  5      Hetchler on October 2, 2019, correct?
  6            A.     Correct.
  7            Q.     And customerservice@royalseas.com, is that
  8      just the generic intake box for your customer
  9      service?
 10            A.     Correct.
 11            Q.     Based off this, you can see that on
 12      October 18, 2019, Miss Hetchler signed, correct?
 13            A.     Correct.
 14            Q.     I wanted to quickly look and see if I can
 15      find the CRM notes.
 16                   Cecelia Hetchler, so on the top left of
 17      her page, it says Cecelia Hetchler, have you found
 18      it?
 19            A.     Yes.
 20            Q.     So looking at this CRM entry from Exhibit
 21      4, we see that there's an initial contact with
 22      regards to this on October 2, 2019.
 23                   Do you see that?
 24            A.     Yes.
 25            Q.     It says 12-month extension, correct?

                                                                 Page 40

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8296 Page 42 of
                                     102

  1            A.     Yes.
  2            Q.     Or it's the notes that reflect a 12-month
  3      extension was given, correct?
  4            A.     Yes.
  5            Q.     If you look up, there's an e-mail address.
  6                   Is this -- well, let me ask this more
  7      generally -- does Royal Seas -- did Miss Hetchler
  8      give that e-mail address to be sent this affidavit?
  9            A.     I would assume.         I don't know.    I would
 10      assume.
 11            Q.     I can listen to the call recording
 12      probably, right?
 13            A.     Okay.
 14            Q.     On the next entry, it says "sent
 15      affidavit."
 16                   Do you see that?
 17            A.     Yes.
 18            Q.     It says Tara Marciales, do you see that?
 19            A.     Yes.
 20            Q.     Is that the supervisor of Miss Mattingly?
 21            A.     Yes.
 22            Q.     So this reflects that Ms. Marciales sent
 23      the affidavit, correct?
 24            A.     Correct.
 25            Q.     And then there's a follow-up on

                                                                 Page 41

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8297 Page 43 of
                                     102

  1      October 3rd.
  2                   Do you see that?
  3            A.     Yes.
  4            Q.     And a follow-up on October 18th.
  5                   Do you see that?
  6            A.     Yes.
  7            Q.     It's not reflected in here but based off
  8      the affidavit we have, she did end up completing it
  9      on October 18th, correct?
 10            A.     Correct.
 11            Q.     Was Ms. Mattingly instructed to follow up
 12      with the six people who said they would sign
 13      affidavits if they had not signed them yet?
 14            A.     I don't personally know.
 15            Q.     Do you know -- strike that.
 16                   This is kind of a weird question.           Why
 17      don't you personally know?
 18            A.     She has a manager.           Her manager would have
 19      instructed her.
 20            Q.     So her manager may or may not have told
 21      her to do that, we don't know?
 22            A.     Correct.
 23                   MR. WHEELER:       Mark this as Exhibit 6.
 24
 25

                                                                 Page 42

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8298 Page 44 of
                                     102

  1                   (Thereupon, the referred-to document was
  2      marked by the court reporter for Identification as
  3      Plaintiff's Exhibit 6.)
  4      BY MR. WHEELER:
  5              Q.   Marked as Exhibit 6 is a document that was
  6      produced by defendant entitled "Defendant Royal
  7      Sales Cruises, Inc.'s Second Supplemental
  8      Disclosure" and it was sent to our office on
  9      January 17, 2019.
 10                   Have you seen this before?
 11              A.   No.
 12              Q.   Turn to the second page where it says
 13      "Witnesses."
 14                   Do you see that?
 15              A.   Yes.
 16              Q.   So under "Witnesses," it identifies three
 17      under A, B and C; Gary Little, David Calderon and
 18      Dan Geiger.
 19                   Do you see that?
 20              A.   Yes.
 21              Q.   You can look and confirm that attached to
 22      this disclosure are those three affidavits that are
 23      signed, okay?        Why don't you just check to make
 24      sure.
 25              A.   Okay.

                                                                 Page 43

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8299 Page 45 of
                                     102

  1            Q.     In reality, Royal Seas actually contacted
  2      and got affidavits from four people, correct?
  3            A.     Correct.
  4            Q.     Cecelia Hetchler was also contacted and
  5      signed an affidavit, correct?
  6            A.     Correct.
  7            Q.     Once a signed affidavit was received, what
  8      happened to it internally?
  9            A.     I don't know.
 10            Q.     You don't know who it was sent to?
 11            A.     No.
 12            Q.     But the customer service at Royal Seas
 13      account, who controls that account?
 14            A.     IT department.
 15            Q.     Who has access to it?
 16            A.     Tara.
 17            Q.     That's the supervisor, right?
 18            A.     Right.
 19            Q.     Does Miss Mattingly also have access to
 20      it?
 21            A.     I don't believe so.            I'm not sure.
 22            Q.     Do you know if there was any process or
 23      procedure put in place with regards to what would
 24      happen to these affidavits once they were signed?
 25            A.     I'm sure -- no, I don't know what the

                                                                 Page 44

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8300 Page 46 of
                                     102

  1      procedure was.
  2            Q.     But as of October -- actually, that's
  3      wrong.
  4                   As of October 18th, you would have been --
  5      by you, I mean Royal Seas would have been in
  6      possession of this affidavit, correct?
  7            A.     Correct.
  8            Q.     I'm going to use this document to make my
  9      life easier.        Look at the back again.
 10            A.     Which document is that?
 11            Q.     The supplemental disclosure, the most
 12      recent one.
 13                   If you look at the back of it, there's A,
 14      B and C exhibits.
 15                   Exhibit A appears to be an affidavit
 16      signed by Gary Little.
 17                   Do you see that?
 18            A.     Yes.
 19            Q.     If you turn the page, there's the
 20      HelloSign tracking page, correct?
 21                   Do you see that?
 22            A.     Yes.
 23            Q.     So does this also reflect that on
 24      August 13th, Mr. Little was sent this affidavit and
 25      he signed on or about August 17, 2019, correct?

                                                                 Page 45

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8301 Page 47 of
                                     102

  1              A.   Correct.
  2              Q.   So as of August 17, 2019, Royal Seas would
  3      have been in possession of this document, correct?
  4              A.   Correct.
  5              Q.   Just to close the loop, turn back a page
  6      to the actual document.
  7                   On this one, the name, the date and the
  8      phone number are underlined, but the word "have" is
  9      bold.
 10                   Do you know why it's bold?
 11              A.   No.
 12              Q.   But that is information which was blank in
 13      the original affidavit which was to be used,
 14      correct?
 15              A.   I'm not sure.
 16              Q.   If you look here, it says "Dated the 7th
 17      day of August," correct?
 18              A.   Yes.
 19              Q.   If you turn to the next page, it says
 20      "Sent August 13, 2019."
 21                   Do you know why those two dates don't
 22      match?
 23              A.   No.
 24              Q.   Turn to Exhibit B.           This is going to be
 25      repetitive.

                                                                 Page 46

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8302 Page 48 of
                                     102

  1                   Just to confirm again, there are various
  2      fields underlined on this first page of this
  3      affidavit.     You don't know who filled out those
  4      entries, correct?
  5            A.     Correct.
  6            Q.     But this appears to be an affidavit signed
  7      by Mr. David Calderon, correct?
  8            A.     Correct.
  9            Q.     Turn the page.
 10                   And it was sent on October 2, 2019,
 11      correct?
 12            A.     Correct.
 13            Q.     And signed on -- it looks like October 4th
 14      after midnight.
 15                   Do you see that?
 16            A.     Yes.
 17            Q.     But either way, by October 4th, Eastern
 18      Standard Time at least, you would have been in
 19      possession of this document, correct?
 20            A.     Yes.
 21            Q.     Turn to Exhibit C.           On this one, the "have
 22      not" is not underlined.
 23                   Do you know why it's not underlined?
 24            A.     No.
 25            Q.     But otherwise, to your knowledge, the

                                                                 Page 47

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8303 Page 49 of
                                     102

  1      underlined fields were fields that were entered,
  2      correct?
  3            A.     Correct.
  4            Q.     I will also represent to you -- I actually
  5      think they're highlighted on this one, you can kind
  6      of see it a little bit, correct?                   It's very, very
  7      light.
  8            A.     Okay.
  9            Q.     Do you know why they were highlighted?
 10            A.     No.
 11            Q.     Turn the page.
 12                   So this was sent using SignNow, correct?
 13            A.     Correct.
 14            Q.     Based off that, it appears that it was
 15      sent October 3, 2019, correct?
 16            A.     Correct.
 17            Q.     And it was signed October 4, 2019,
 18      correct?
 19            A.     Correct.
 20            Q.     So Royal Seas was in possession of this
 21      document as of October 4, 2019, correct?
 22            A.     Correct.
 23            Q.     Just to close the loop on this, besides
 24      this script which is Exhibit 2, Royal Seas has not
 25      otherwise contacted its clients with regard to this

                                                                     Page 48

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8304 Page 50 of
                                     102

  1      litigation specifically, correct?
  2            A.     Correct.
  3            Q.     And the only time this script was used --
  4      this is a little repetitive.              I just want to make
  5      sure I'm right -- was from around July until around
  6      November of 2019, correct?
  7            A.     Correct.
  8            Q.     Let's take a break for a minute.
  9                   (Short recess taken.)
 10      BY MR. WHEELER:
 11            Q.     Let's look at the script, which is Exhibit
 12      2.   I'm going to ask a more broad question first.
 13                   You see the first two paragraphs and the
 14      last paragraph after "ending the call"?
 15            A.     Yes.
 16            Q.     Are those portions of the script pretty
 17      standard in the calls you place to your clients for
 18      other purposes too?
 19            A.     In some instances, yes.
 20            Q.     Because Royal Seas often calls its clients
 21      to inquire whether they've traveled or not and how
 22      they enjoyed their experience, correct?
 23            A.     Correct.
 24            Q.     And they also ask if the client would be
 25      interested in purchasing another cruise, correct?

                                                                 Page 49

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8305 Page 51 of
                                     102

  1            A.     Correct.
  2            Q.     Looking at the portion beginning with "In
  3      reviewing your information" and continuing on to
  4      just about "ending your call," this portion was
  5      drafted by your attorneys, correct?
  6            A.     Correct.
  7            Q.     So you have no independent knowledge from
  8      whatever your attorneys did with regards to how this
  9      was created or phrased, correct?
 10            A.     Correct.
 11            Q.     If you look at the -- I'm just going to
 12      read it, I guess.       That's probably the easiest way.
 13                   It says, "In reviewing your information,
 14      we show you visited diabeteshealth.info and provided
 15      your information so that Royal Seas could contact
 16      you at (phone number) regarding a complimentary
 17      cruise promotion."
 18                   Did I read that correct?
 19            A.     Yes.
 20            Q.     And then you ask is that correct.
 21                   It then says if person responds yes, the
 22      representative is asked to -- so the script says
 23      that if the person responds yes, the representative
 24      is to ask, "Would you be kind enough to complete a
 25      brief survey, basically saying that you went to

                                                                 Page 50

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8306 Page 52 of
                                     102

  1      diabeteshealth.info website and requested more
  2      information about Royal Seas complimentary cruise
  3      promotion."
  4                   Do you see that?
  5            A.     Yes.
  6            Q.     In this script, it nowhere describes there
  7      is a pending lawsuit against Royal Seas, correct?
  8            A.     Correct.
  9            Q.     In this script, it does not describe that
 10      a class has been certified for which the person
 11      who's being called is a member, correct?
 12            A.     Correct.
 13            Q.     In this script, it doesn't even mention
 14      what an affidavit is, does it?
 15            A.     Correct.
 16            Q.     And it doesn't advise the person who's
 17      being called that the affidavit will be used by --
 18      will potentially be used by Royal Seas in this
 19      litigation, correct?
 20            A.     Correct.
 21            Q.     Do you know why it was decided that this
 22      affidavit will be referred to as a brief survey?
 23            A.     No.
 24            Q.     It's most likely attorney.            I mean, we've
 25      basically covered -- I don't want to know what your

                                                                 Page 51

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8307 Page 53 of
                                     102

  1      attorneys did or they told you.                 I just want to know
  2      if you have any independent knowledge and the answer
  3      is probably no, so that's fine.                 If there's an
  4      issue, obviously Richard will object.
  5                    MR. EPSTEIN:       You've asked and answered
  6            your own question.
  7                    MR. WHEELER:       I'm fine with that.        That's
  8            fine.
  9      BY MR. WHEELER:
 10            Q.      So the next thing says, "If yes, great,
 11      the address we have is blank and we show your e-mail
 12      address as blank?        Would you prefer us to e-mail or
 13      mail this document to you?"
 14                    Do you see that?
 15            A.      Yes.
 16            Q.      Did you actually physically mail any of
 17      these to anyone?         And by these, I mean these
 18      affidavits.
 19            A.      No.
 20            Q.      In response to this script, the document
 21      that was sent was the affidavits of the form you
 22      were looking at previously, correct?
 23            A.      Correct.
 24            Q.      There's no other document that was sent to
 25      these people, correct, in response to this script?

                                                                   Page 52

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8308 Page 54 of
                                     102

  1            A.     Correct.
  2            Q.     So there's no other survey, right?
  3            A.     Correct.
  4            Q.     And there's no letter with the affidavits,
  5      correct?
  6            A.     Correct.
  7            Q.     And there's no e-mails besides an e-mail,
  8      perhaps, from these document-signing companies that
  9      went with them, correct?
 10            A.     Correct.
 11            Q.     I don't know the answer to this.
 12      Hopefully you do.       I'm going to give you an example.
 13                   When you use DocuSign, it will send an
 14      e-mail to the person stating Hey, Tom wants you to
 15      sign this document, click this link to sign it.
 16                   Do you know what e-mail was actually sent
 17      to the people who received contact from either
 18      SignNow or HelloSign?
 19            A.     No.
 20            Q.     Do you know if a specific e-mail form that
 21      would be used was ever drafted to be sent?
 22            A.     No.
 23            Q.     If you look at the next paragraph, which
 24      begins with, "If no, try to rephrase the question."
 25      I'll probably find out when I actually get to listen

                                                                 Page 53

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8309 Page 55 of
                                     102

  1      to this and by this, I mean the recordings in a
  2      minute.
  3                   Are these just suggestions of various ways
  4      Ms. Mattingly could rephrase the question or was she
  5      supposed to go through all of these specifically?
  6             A.    To use these specifically.
  7             Q.    So she was supposed to work through one
  8      after another, isn't it possible, and then if you
  9      are unsure and then keep going; is that right?
 10             A.    Correct.
 11             Q.    Is Ms. Mattingly a lawyer?
 12             A.    No.
 13             Q.    Do you know if Ms. Mattingly was told that
 14      she could go off script at all?
 15             A.    No.
 16             Q.    Ms. Mattingly was supposed to follow the
 17      scripts exactly, correct?
 18             A.    Correct.
 19             Q.    Do you know if you ever heard back from
 20      the two people you sent affidavits to who did not
 21      sign them with regards to signing the affidavits?
 22             A.    I don't know.
 23             Q.    Did anyone who was sent an affidavit call
 24      in response to ask specifically what the document
 25      was?

                                                                 Page 54

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8310 Page 56 of
                                     102

  1            A.     I don't know.
  2            Q.     But the recordings will reflect that, fair
  3      enough?
  4            A.     Okay.
  5            Q.     Do you know if defendant's lawyers
  6      listened in on any of Miss Mattingly's calls?
  7            A.     Say it one more time.
  8            Q.     Do you know if Royal Seas' lawyers -- let
  9      me strike that.        Let me start with this.
 10                   Is it possible to monitor an active call
 11      using Royal Seas, whatever they use for calling?
 12            A.     Yes.
 13            Q.     Do you know if Royal Seas' attorneys ever
 14      monitored any of the calls placed by Miss Mattingly?
 15            A.     No.
 16            Q.     I'm going to rephrase it because I asked a
 17      poor question.
 18                   Did Royal Seas' lawyers ever monitor a
 19      call placed by Miss Mattingly with regards to the
 20      script?
 21            A.     No.     A live call?
 22            Q.     Yes.
 23            A.     No.
 24            Q.     Did Royal Seas' lawyers ever listen to a
 25      recording of a call placed by Miss Mattingly?

                                                                 Page 55

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8311 Page 57 of
                                     102

  1            A.     Yes.
  2            Q.     How do you know that?
  3            A.     We provided it to you.
  4            Q.     Do you know if at the time, they listened
  5      to the calls?
  6            A.     No.
  7            Q.     When you said yes, you meant just because
  8      it was previous to this litigation right now, so
  9      obviously they listened to it before giving it to
 10      me?
 11            A.     Correct.
 12            Q.     Thank you for clarifying it for me.
 13                   You mentioned the calls began being placed
 14      around July of 2019.
 15                   Do you know when there were -- let me just
 16      ask this.
 17                   When was there originally discussions
 18      about making these calls in the first place?
 19            A.     I don't remember.
 20            Q.     Was it around the same time in July?
 21            A.     No, it would have been before that.
 22            Q.     Do you have an estimate of how long before
 23      that, a few months?
 24            A.     I don't remember.
 25            Q.     The same year, at least?

                                                                 Page 56

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8312 Page 58 of
                                     102

  1              A.   I don't remember.
  2              Q.   But either way, the calls did not begin
  3      until 2019, correct?
  4              A.   Correct.
  5                   MR. WHEELER:       Off the record for a second.
  6                   (Short recess taken.)
  7      BY MR. WHEELER:
  8              Q.   Back on the record.            You understand you're
  9      still under oath, correct?
 10              A.   Correct.
 11              Q.   Does Ms. Mattingly have the ability to
 12      give extensions whenever she wants?
 13              A.   Yes.
 14              Q.   Is there any limitation on when she can
 15      choose to give an extension?
 16              A.   No.
 17              Q.   If she gives out too many, will she be
 18      talked to about it?
 19              A.   No.
 20              Q.   So it's purely discretionary?
 21              A.   Correct.
 22              Q.   What was Miss Mattingly told about the
 23      purpose of this script that she was supposed to
 24      read?
 25              A.   Nothing other than to call the customers

                                                                 Page 57

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8313 Page 59 of
                                     102

  1      and read the script, give the information to send
  2      out the document to them.
  3            Q.     She wasn't told what or it wasn't to be
  4      used for?
  5            A.     No.
  6            Q.     Was she told it was important?
  7            A.     I mean, everything she does in her job is
  8      important.
  9            Q.     She was just told she was to do this?
 10            A.     Correct.
 11            Q.     When an extension is given to a customer,
 12      how is it reflected in the CRM database?
 13            A.     Exactly as you saw in the notes.
 14            Q.     The 12-month extension?
 15            A.     Correct.
 16            Q.     Just looking at the CRM database, there's
 17      three other tabs which we can't see, will those tabs
 18      reflect when the cruise actually would normally
 19      expire?
 20            A.     No.   It's on upon the sale date.
 21            Q.     So my question just is, how do you know
 22      when their cruise expired?
 23            A.     From the sale date.
 24            Q.     And the sale date is reflected -- where is
 25      it reflected?      Even if I can't see it.

                                                                 Page 58

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8314 Page 60 of
                                     102

  1            A.      The number next to his name.          So the
  2      BZ081617, that was sold on August 16, 2017.
  3                    MR. EPSTEIN:       We're looking at the first
  4            page.
  5                    MR. WHEELER:       Of exhibit?
  6                    MR. EPSTEIN:       4.
  7      BY MR. WHEELER:
  8            Q.      Is everyone 18 months to use?
  9            A.      Correct.
 10            Q.      Does Royal Seas send any correspondence to
 11      its customers after it grants them an extension?
 12            A.      As far as?
 13            Q.      E-mails, letters confirming extensions?
 14            A.      Not usually.
 15            Q.      If you did you send the correspondence,
 16      any correspondence, would it be reflected in this
 17      CRM information?
 18            A.      Should be.
 19            Q.      Does Royal Seas send letters to its
 20      customers?
 21            A.      Yes.
 22            Q.      I imagine -- let me rephrase this.             One of
 23      those letters is probably marketing, correct, one
 24      type of letter?
 25            A.      I'm sorry?

                                                                 Page 59

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8315 Page 61 of
                                     102

  1             Q.    Let me just ask you actually.
  2                   What kind of letters does Royal Seas send
  3      to its customer?
  4             A.    Letters confirming their sales, letters
  5      regarding an itinerary.           There's numerous.
  6             Q.    And Royal Seas also sends e-mails to its
  7      clients?
  8             A.    Correct.
  9             Q.    Same purposes?
 10             A.    Correct.
 11             Q.    And those e-mails would not be reflected
 12      in this CRM database, correct?
 13             A.    It would depend.          I mean, it may.    It may
 14      not.
 15             Q.    But otherwise, if there is a 12-month
 16      extension, CRM note, that would be honored?
 17             A.    Correct.
 18             Q.    And just so I understand a little more
 19      about your business.         So when people purchase, they
 20      then will call and schedule a date for the cruise,
 21      correct?
 22             A.    Correct.
 23             Q.    How much ahead -- how much lead time do
 24      they have to give you to actually be able to get on
 25      a cruise?     Can they go on a cruise in the same month

                                                                  Page 60

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8316 Page 62 of
                                     102

  1      or what?
  2            A.     We ask for 60 days.
  3            Q.     If they call and make a reservation
  4      outside of their -- let's say they book it but it
  5      falls outside the 18 months, would you still let
  6      them go?
  7            A.     Yes.
  8            Q.     As long as they have it on the calendar?
  9            A.     Correct.
 10            Q.     I just wanted to know.
 11                   MR. EPSTEIN:        We're getting a little far
 12            afield but no harm done.
 13      BY MR. WHEELER:
 14            Q.     So I'm going to start with a recording
 15      that was produced this morning which is numbered
 16      300000000, so eight zeros, 151480-7406270980.
 17                   If you look at the front page of this
 18      document, of the account notes, Mr. Geiger's phone
 19      number is 740-627-0980, correct?
 20            A.     I don't know.
 21            Q.     Doesn't it look like the top left after
 22      Dan Geiger?
 23            A.     Say it again.
 24            Q.     Is it (740)627-0980?
 25            A.     Correct.

                                                                 Page 61

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8317 Page 63 of
                                     102

  1            Q.     I don't know if you actually answered
  2      this, but do you know if the file number I just read
  3      you for the call recording reflects that it was a
  4      call with that phone number, if that number was in
  5      the file name?
  6            A.     I don't recall.
  7            Q.     That's fine.
  8                   So that is the phone number at least for
  9      Mr. Geiger, correct?
 10            A.     Right.
 11            Q.     Does Royal Seas record all of its calls?
 12            A.     Yes.
 13            Q.     I am going to pull this up and see how it
 14      sounds.    It doesn't sound good.             I'm just trying to
 15      figure out how to -- as I said, you don't have to
 16      record this.
 17                   (Whereupon audio was played for the
 18      witness off the record.)
 19      BY MR. WHEELER:
 20            Q.     So that is a call recording of the call
 21      between Mr. Geiger and Miss Mattingly, correct?
 22            A.     Yes.
 23            Q.     And the woman on that call is
 24      Miss Mattingly, correct?
 25            A.     Yes.

                                                                 Page 62

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8318 Page 64 of
                                     102

  1              Q.   And looking at the account notes, that
  2      call would have occurred on September 23, 2019 at
  3      around 3:43 p.m., correct?
  4              A.   Yes.
  5              Q.   Listening to that call and looking at this
  6      script, would you agree that Miss Mattingly did not
  7      exactly follow the script in how she was handling
  8      the call until we paused it?              She wasn't reading the
  9      script verbatim, correct?
 10              A.   Almost verbatim but, yeah, a few words in
 11      there maybe.
 12              Q.   I mean, when you talk to a customer, a lot
 13      of things can happen off of the script; is that
 14      fair?
 15              A.   Fair.
 16              Q.   Do you know if -- strike that.
 17                   Miss Mattingly offered him a 12-month
 18      extension since his cruise had expired, correct?
 19              A.   Correct.
 20              Q.   And looking at Mr. Geiger's account, his
 21      cruise would have expired in February of 2018,
 22      correct?
 23              A.   No.
 24              Q.   When would his cruise have expired?
 25              A.   February of '19.

                                                                 Page 63

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8319 Page 65 of
                                     102

  1            Q.     I see what you're saying, okay, because
  2      it's August 16, 2017 is the sale date?
  3            A.     Correct.
  4            Q.     Because that's the 8/16/17 reflected in
  5      the header, right?
  6            A.     Yes.
  7            Q.     So this call is placed in September, which
  8      is seven months after his cruise is expired.
  9                   Is there any restriction on extending a
 10      cruise already after it is expired?
 11            A.     No.
 12            Q.     So it's completely discretionary based on
 13      your customer service reps?
 14            A.     Yes.
 15            Q.     More generally speaking, will Royal Seas
 16      call people whose cruises have expired?
 17            A.     Yes.
 18            Q.     And when they have these calls, is it for
 19      purposes of giving them extensions so they take the
 20      cruise?
 21            A.     Could be.
 22            Q.     What other reasons?
 23            A.     Sell them additional things to go with
 24      their vacation.
 25            Q.     When they sell additional things to go

                                                                 Page 64

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8320 Page 66 of
                                     102

  1      with their vacation for a cruise that is expired,
  2      will they also extend the cruise at that point, too?
  3            A.     Yes.
  4            Q.     So the extension of the cruise deadline is
  5      used to encourage them to use the services they're
  6      purchased for, correct?
  7            A.     Correct.
  8            Q.     Was Miss Mattingly told that her job of
  9      reading the script was to obtain affidavits?
 10            A.     She was just told to read the script and
 11      if the people agreed, to let Tara know so she could
 12      send them information.
 13            Q.     So my question is more broad, which is,
 14      this script is special because of the affidavit --
 15      not the affidavit -- the diabetes health info
 16      portion in the middle, correct, that's unique?
 17            A.     Yes.
 18            Q.     Did Miss Mattingly understand that that
 19      unique portion of the script meant that she was
 20      trying to obtain these affidavits?
 21                   MR. EPSTEIN:       Objection, form, competence
 22            of the witness and foundation.               If you can
 23            answer.
 24                   THE WITNESS:       Repeat it, please.
 25      BY MR. WHEELER:

                                                                  Page 65

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8321 Page 67 of
                                     102

  1              Q.   Sure.    Did Ms. Mattingly know -- strike
  2      that.
  3                   Was Miss Mattingly told that the purpose
  4      of this script was to obtain the affidavits?
  5              A.   That she was told that she needed to read
  6      the script and that if they agreed, we would be
  7      sending them something.
  8              Q.   Was she ever told specifically that the
  9      actual purpose behind this script was the obtaining
 10      of the affidavits?       I can try and make it a little
 11      clearer.
 12                   This script is unique because of the
 13      portion regarding collecting the affidavits.
 14      Therefore, did Miss Mattingly know that obtaining
 15      the affidavits -- that she was reading this script
 16      for the purpose of obtaining affidavits?
 17                   MR. EPSTEIN:      Objection, form, competence,
 18              lacking foundation.        Go ahead, if you know.
 19                   THE WITNESS:      Again, the same thing.        She
 20              was reading a script so we could send them
 21              something.
 22      BY MR. WHEELER:
 23              Q.   Was she told specifically that she should
 24      try and increase the amount of people that responded
 25      such that they would actually provide affidavits?

                                                                 Page 66

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8322 Page 68 of
                                     102

  1            A.     No.
  2            Q.     Do you know if she understood that based
  3      off of what was in the script?
  4            A.     No.
  5            Q.     Only she would know that?            She hasn't
  6      voiced it otherwise?
  7            A.     Correct.
  8            Q.     But you're saying that you directly -- or
  9      none of her supervisors told her you are to obtain
 10      as many affidavits as possible using the script?
 11            A.     No.
 12            Q.     I'm going to play the call.            I paused it
 13      at one minute 45 seconds into the call.
 14                   (Whereupon audio was played for the
 15      witness off the record.)
 16      BY MR. WHEELER:
 17            Q.     Just to confirm, after listening to the
 18      call, she had at no point tells Mr. Geiger that
 19      there's litigation pending against Royal Seas
 20      Cruise, correct?
 21            A.     Correct.
 22            Q.     She doesn't actually tell him that this
 23      survey is actually an affidavit, correct?
 24            A.     Correct.
 25            Q.     But she does tell them that he needs to

                                                                 Page 67

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8323 Page 69 of
                                     102

  1      fill out the survey, correct?
  2             A.    Correct.
  3             Q.    And she does offer him a 12-month
  4      extension while also telling him he needs to fill
  5      out the survey, correct?
  6             A.    Correct.
  7             Q.    And Mr. Geiger ended up filling out an
  8      affidavit, correct?         I think.
  9             A.    I don't remember.
 10             Q.    It's Exhibit C to the supplemental.
 11             A.    Okay, yes.
 12             Q.    Let's look at Exhibit C, the supplemental
 13      that you have in front of you.
 14                   With regards to number 3, it reads, "Prior
 15      to purchasing my vacation package from Royal Seas, I
 16      went to the web page diabeteshealth.info where I
 17      entered my phone number, 908-331-1177 and requested
 18      I can be contacted by Royal Seas."
 19                   Do you see that?
 20             A.    Not that phone number.
 21             Q.    (908)331-1177 -- I'm looking at the wrong
 22      one.    Sorry.    My mistake.
 23                   (704)627-0980, correct?
 24             A.    Correct.
 25             Q.    That paragraph, except maybe the phone

                                                                 Page 68

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8324 Page 70 of
                                     102

  1      number, was drafted by Royal Seas, correct?
  2            A.     Our attorneys.
  3            Q.     Ms. Geiger did not draft that paragraph,
  4      correct?
  5            A.     Correct.
  6            Q.     Let's listen to another call.             I'm going
  7      to play a recording that was produced which the file
  8      number is 300000000, eight zeros, 172377-4049353474.
  9                   This corresponds to Ms. Wilder, so let's
 10      pull up the account or the CRM while we're on it.
 11      Also it's Mr. Wilder, I think.                It's about four
 12      pages in.
 13                   Do you have it?
 14            A.     Yes.
 15            Q.     So just to confirm on the top left of this
 16      page, it reads, Britten Wilder (404)935-3474,
 17      correct?
 18            A.     Yes.
 19            Q.     And that number corresponds to the phone
 20      number, correct?
 21            A.     Yes.
 22            Q.     And looking at the header of the actual
 23      CRM database, it says 8/10/17?
 24                   Do you see that?
 25            A.     Yes.

                                                                  Page 69

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8325 Page 71 of
                                     102

  1            Q.     And that reflects the purchase date was
  2      August 10, 2017, correct?
  3            A.     Correct.
  4            Q.     So much later, Mr. Geiger, that means that
  5      the expiration date was February of 2019?
  6            A.     Correct.
  7                   MR. WHEELER:       I'm playing the recording.
  8                   (Whereupon audio played for the witness
  9      off the record.)
 10      BY MR. WHEELER:
 11            Q.     I'm pausing it on 56 seconds.          So that's
 12      Miss Mattingly on the phone, correct?
 13            A.     Correct.
 14            Q.     And that is a recording between
 15      Miss Mattingly and Mr. Wilder, correct?
 16            A.     Correct.
 17            Q.     Based off this, that call is from
 18      October 21, 2019, correct?
 19            A.     Correct.
 20            Q.     Miss Mattingly says that Royal Seas is
 21      running a promotion to book dates on complimentary
 22      cruises in particular.
 23                   That was not the purpose of her call, was
 24      it?
 25            A.     No.

                                                                 Page 70

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8326 Page 72 of
                                     102

  1            Q.     There's no other promotion regarding these
  2      specific complimentary cruises, correct?
  3            A.     We do sometimes, yes.
  4            Q.     But the purpose of this call was to read
  5      that script and the affidavit, correct?
  6            A.     I believe so, yes.
  7            Q.     I'm going to keep playing at 56 seconds.
  8                   (Whereupon audio was played for the
  9      witness off the record.)
 10      BY MR. WHEELER:
 11            Q.     I'm going to pause it at 240.              Just to
 12      make sure, to the extent Ms. Mattingly e-mailed
 13      Mr. Wilder regarding the extensions separately,
 14      that's not reflected in the CRM notes, correct?
 15            A.     She just makes notes in there.
 16            Q.     I know.    My question is, Miss Mattingly
 17      mentions that she will e-mail him regarding --
 18      sending him an e-mail regarding the extension, okay?
 19            A.     Okay.
 20            Q.     Where is that -- where would that e-mail
 21      be reflected?
 22            A.     We don't normally send an e-mail.
 23            Q.     But she said she would.              Do you know if
 24      she did send an e-mail?
 25            A.     I have no idea.

                                                                   Page 71

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8327 Page 73 of
                                     102

  1            Q.     And you don't know if that e-mail said
  2      anything besides you get a 12-month extension?               Let
  3      me strike that.       Let me ask this.
  4                   Do you have a normal formal e-mail you
  5      send when you give someone an extension?
  6            A.     No.
  7            Q.     So how does an e-mail regarding an
  8      extension get drafted?
  9            A.     Usually would not.
 10            Q.     You just don't normally send -- you don't
 11      normally send e-mails regarding 12-month extensions?
 12            A.     Correct.
 13            Q.     Would Royal Seas store copies of any
 14      e-mails it sent out to its clients?
 15            A.     I'm not sure.
 16            Q.     Do you know if to the extent
 17      Miss Mattingly actually sent this e-mail regarding
 18      the 12-month extension, you would have a copy of it?
 19            A.     I wouldn't know.
 20            Q.     Miss Mattingly would know?
 21            A.     I don't think so.
 22            Q.     She wouldn't know if she sent an e-mail?
 23            A.     That's not -- okay.            She would know if she
 24      sent the e-mail.
 25            Q.     Where are these e-mails normally stored --

                                                                 Page 72

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8328 Page 74 of
                                     102

  1      let me rephrase this.
  2                   I use Outlook.        There is a "sent" folder.
  3      Does Royal Seas have a "sent" folder that reflects
  4      outgoing e-mails?
  5            A.     Individually.
  6            Q.     Individually, you mean -- does each
  7      customer service representative have their own
  8      e-mail account?
  9            A.     No.
 10            Q.     Is there just the one, Royal Seas'
 11      customer one?
 12            A.     Right.
 13            Q.     That's the one we saw on the DocuSign or
 14      the signature thing, okay.
 15                   Do you know if that e-mail will keep
 16      records of sent e-mails from it?
 17            A.     As far as I know.
 18            Q.     Similar to Mr. Geiger in regards to
 19      Mr. Wilder, he received a 12-month extension, right?
 20            A.     Yes.
 21            Q.     But he was also told he needed to fill out
 22      a survey, correct?
 23            A.     Yes.
 24            Q.     I'm 99 percent sure the rest of this call
 25      is useless but it's only 40 seconds so I'm going to

                                                                 Page 73

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8329 Page 75 of
                                     102

  1      play it.
  2                    (Whereupon audio played for the witness
  3      off the record.)
  4      BY MR. WHEELER:
  5            Q.      So that actually brings up another
  6      question.      She does mention that she's going to send
  7      an e-mail to him.
  8                    To the extent that e-mail mentioned what
  9      is termed as a survey but is an affidavit, would it
 10      have been produced today, do you know?
 11            A.      I don't understand the question.
 12            Q.      My question is, when the documents were
 13      being decided that were being produced today in
 14      response to a request for production, were e-mails
 15      also searched?
 16            A.      I don't know.
 17                    MR. WHEELER:     Counsel, do you know?
 18                    MR. EPSTEIN:     I think there was a search
 19            of e-mails but I think we're also confused
 20            here.
 21                    The CRM says that she was sent the
 22            affidavit.      That's what happened.
 23                    MR. WHEELER:     My question is more --
 24                    MR. EPSTEIN:     No, I understand.       We didn't
 25            find and we don't believe that there is a

                                                                 Page 74

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8330 Page 76 of
                                     102

  1            separate e-mail here.           What happened was she
  2            used the whatever -- SignNow and that's how it
  3            was transmitted.
  4                   MR. WHEELER:      Okay.       There was no --
  5                   MR. EPSTEIN:      No separate e-mail that we
  6            could find or that we're aware of.
  7                   MR. WHEELER:      I'm going to take your
  8            representation that there is no separate e-mail
  9            and if there were, you would have produced it?
 10                   MR. EPSTEIN:      Yes.      I mean, the way from
 11            the on standpoint, all of this is e-mail, you
 12            know, these SignNow, these sites are e-mail.
 13            She wasn't physically involved with them.              That
 14            went, I guess, to Tara, as it shows there,
 15            Tara, but that's how it comes across to the
 16            recipient as an e-mail.
 17                   MR. WHEELER:      Got it.
 18                   MR. EPSTEIN:      From our standpoint, that's
 19            all she's referring.          There were no separate
 20            e-mails to any of these people.
 21      BY MR. WHEELER:
 22            Q.     Let's look at the blank affidavit for
 23      Mr. Wilder, Exhibit 7, I think.
 24
 25

                                                                 Page 75

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8331 Page 77 of
                                     102

  1                   (Thereupon, the referred-to document was
  2      marked by the court reporter for Identification as
  3      Plaintiff's Exhibit 7.)
  4      BY MR. WHEELER:
  5            Q.     Marked as Exhibit 7 is a document that was
  6      produced this morning which appears to be a form
  7      affidavit from Mr. Britten Wilder.
  8                   Have you seen this document before?
  9            A.     No.
 10                   MR. WHEELER:      Can we also introduce the
 11            SignNow sheet.
 12                   (Thereupon, the referred-to document was
 13      marked by the court reporter for Identification as
 14      Plaintiff's Exhibit 8.)
 15      BY MR. WHEELER:
 16            Q.     Marked as Exhibit 8 is a screenshot of a
 17      website for SignNow reflecting two affidavits sent,
 18      one to Mr. Wilder and one to Mr. Geiger, that was
 19      produced this morning in response to our request for
 20      production.
 21                   Have you seen this document before?
 22            A.     No.
 23            Q.     Reviewing this now, do you know what it
 24      is?
 25            A.     Yes.

                                                                 Page 76

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8332 Page 78 of
                                     102

  1              Q.   What is it?
  2              A.   It's a record of when we sent e-mails.
  3              Q.   And by e-mails, we mean the blank
  4      affidavits to the class members, correct?
  5              A.   Correct.
  6              Q.   This is two of them, right, Mr. Wilder and
  7      Mr. Geiger, correct?
  8              A.   Correct.
  9              Q.   Then there was also four others similar
 10      ones signed, correct?
 11              A.   Correct.
 12              Q.   Looking at Exhibit 7, which is the blank
 13      affidavit, given that Mr. -- let's start with the
 14      this.
 15                   Mr. Wilder never signed the affidavit,
 16      correct?
 17              A.   Correct.
 18              Q.   So looking at the blank field which -- not
 19      blank fields.       Looking at the underlying fields
 20      which is the name, the date and the phone number, do
 21      you see those?
 22              A.   Yes.
 23              Q.   Looking at those fields, given that
 24      Mr. Wilder never filled out -- never signed the
 25      affidavit, do you now believe that those fields are

                                                                 Page 77

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8333 Page 79 of
                                     102

  1      put in by Royal Seas?
  2            A.     It appears that way.
  3            Q.     You don't know for certain?
  4            A.     Correct.
  5            Q.     But we know that Mr. Wilder never did sign
  6      this affidavit, correct?
  7            A.     Correct.
  8            Q.     And then it reflects -- the affidavit
  9      based off Exhibit 8 was sent, as the CRM notes, was
 10      sent October 21, 2019, correct?
 11            A.     Correct.
 12            Q.     And based off of Exhibit 7, the date the
 13      affidavit was to be signed was also October 21,
 14      2019, correct?
 15            A.     Correct.
 16            Q.     And in the call we listened a minute ago
 17      with Mr. Wilder, he was never informed that this
 18      document being sent to him was an affidavit,
 19      correct?
 20            A.     Correct.
 21            Q.     He was never informed of that there was
 22      active pending litigation against Royal Sea Cruises,
 23      correct?
 24            A.     Correct.
 25            Q.     And he was never informed that he is a

                                                                 Page 78

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8334 Page 80 of
                                     102

  1      member of a class, correct?
  2            A.     Correct.
  3                   MR. WHEELER:       Off the record.
  4                   (Short recess taken.)
  5      BY MR. WHEELER:
  6            Q.     You understand that you are still under
  7      oath, correct?
  8            A.     Yes.
  9            Q.     So after listening to the calls and
 10      reading the script, we can agree that, at least in
 11      the calls we listened to, Miss Mattingly, again, did
 12      not inform the people she called that there was a
 13      class action lawsuit pending against Royal Seas
 14      Cruises; is that correct?
 15                   MR. EPSTEIN:       Objection, asked and
 16            answered and recordings are the best evidence
 17            and their contents.
 18                   Answer the best you can.
 19                   THE WITNESS:       Yes.
 20      BY MR. WHEELER:
 21            Q.     Do you know why she didn't?
 22            A.     No.
 23            Q.     To the extent there is a reason why, it
 24      would have been made by the attorneys, correct?
 25            A.     Say that again.

                                                                 Page 79

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8335 Page 81 of
                                     102

  1            Q.     To the extent a decision was made either
  2      way with regards to how this script was written,
  3      your attorneys are the ones who drafted it, right?
  4            A.     Correct.
  5            Q.     And this script does not inform people in
  6      any way that what they're signing which is a survey
  7      is actually an affidavit, correct?
  8                   MR. EPSTEIN:       Objection, best evidence,
  9            asked and answered.
 10                   THE WITNESS:       Correct.
 11      BY MR. WHEELER:
 12            Q.     And the reason why, to the extent there is
 13      one, would have been determined by your attorneys
 14      who drafted this script, correct?
 15            A.     Correct.
 16            Q.     One more in that vein, slightly different
 17      though.
 18                   And this script does not inform these
 19      individuals who are class members that they are
 20      represented by counsel following class
 21      certification, correct?
 22            A.     Correct.
 23            Q.     The reason why that information was not
 24      provided would have been, once again, determined by
 25      your attorneys who drafted this script, correct?

                                                                 Page 80

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8336 Page 82 of
                                     102

  1            A.     Correct.
  2                   MR. WHEELER:       I have nothing else.
  3                              CROSS EXAMINATION
  4      BY MR. EPSTEIN:
  5            Q.     Just a couple of questions.
  6                   For those people for whom the CRM reflects
  7      received a 12-month extension of their travel
  8      package, was that 12-month extension granted and
  9      honored regardless of whether they provided an
 10      affidavit or declaration?
 11            A.     Yes.
 12            Q.     And as to Gary Little, I believe it was --
 13      Gary Little, he did not receive an extension, did
 14      he?
 15            A.     No.
 16            Q.     And that was because?
 17            A.     He traveled.
 18            Q.     He had already traveled?
 19            A.     Correct.
 20            Q.     So he didn't need it?
 21            A.     Correct.
 22            Q.     Nothing further.
 23                   MR. WHEELER:       I'm fine.          Thank you.
 24                   MR. EPSTEIN:       She will read.
 25                   THE COURT REPORTER:            Do you need a copy?

                                                                    Page 81

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8337 Page 83 of
                                     102

  1                   MR. WHEELER:      Yes, electronic.       Can you
  2            get it by Friday?
  3                   THE COURT REPORTER:           Yes.
  4                   (Thereupon, the referred-to document was
  5      marked by the court reporter for Identification as
  6      Plaintiff's Exhibit 9.)
  7                   THE COURT REPORTER:           Do you need a copy of
  8            the transcript?
  9                   MR. EPSTEIN:      Yes, please, PDF, mini.
 10                   (Concluded at 12:25 p.m.)
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                                 Page 82

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8338 Page 84 of
                                     102

  1                                  AFFIDAVIT
  2
          STATE OF FLORIDA         )
  3       COUNTY OF ______________ )
  4
                   I, _____________________________, being
  5      first duly sworn, do hereby acknowledge that I did
         read a true and certified copy of my deposition
  6      which was taken in the case of MCCULREY V. ROYAL
         SEAS, taken on the 18th day of February, 2020, and
  7      the corrections I desire to make are as indicated on
         the attached Errata Sheet.
  8                                 __________________________
                                            (Deponent)
  9
 10                 + + + + + + + + + + + + + + + + + +
 11                             CERTIFICATE
 12
 13      STATE OF FLORIDA         )
         COUNTY OF ______________ )
 14
 15
                   Before me personally appeared
 16      ____________________________________________,
         to me well known / known to me to be the person
 17      described in and who executed the foregoing
         instrument and acknowledged to and before me that he
 18      executed the said instrument in the capacity and for
         the purpose therein expressed.
 19
 20                Witness my hand and official seal, this
         ____ day of ________________, _____.
 21
 22
 23                                         __________________________
                                                    (Notary Public)
 24
         My Commission Expires:
 25

                                                                 Page 83

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8339 Page 85 of
                                     102
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8340 Page 86 of
                                     102
    [1 - actual]

               1             11:19 12:3 28:15    3:43 63:3             7th 46:16
     1 1:25 3:10 8:18        31:9 59:2 64:2      3rd 42:1                      8
       8:21,23 9:3 12:2      70:2                        4             8 3:10,18 76:14,16
     10 70:2               2018 63:21
                                                 4 3:5,13 12:8 24:2      78:9
     10:10 1:16            2019 10:5 13:3
                                                   24:5,7 40:21        8/10/17 69:23
     12 9:4 11:15 12:2       15:17 17:22 27:19
                                                   48:17,21 59:6       8/16/17 64:4
       25:3,6 27:19          28:15 33:12 40:5
                                                 40 73:25              81 3:6
       30:15 31:1 40:25      40:12,22 43:9
                                                 404 69:16             82 3:19
       41:2 58:14 60:15      45:25 46:2,20
                                                 43 3:16               84 1:25
       63:17 68:3 72:2       47:10 48:15,17,21
                                                 45 67:13                      9
       72:11,18 73:19        49:6 56:14 57:3
                                                 4th 47:13,17
                             63:2 70:5,18                              9 3:19 82:6
       81:7,8                                              5
                             78:10,14                                  908 68:21
     12:25 1:16 82:10
                           2020 1:15 83:6        5 3:15 37:24 38:6     908-331-1177
     13 46:20
                             84:18                 38:8                  68:17
     13th 45:24
                           20th 84:18            5/24/2020 84:24       91367 2:6
     151480-740627...
                           21 3:12 70:18         500 21:20 33:21       935-3474 69:16
       61:16
                             78:10,13              35:16               986 1:3
     16 3:11 36:15 59:2
                           21550 2:4             56 70:11 71:7         99 73:24
       64:2
                           23 27:18 33:24,25     560 21:3                      a
     17 1:2,3 43:9
       45:25 46:2            35:3,4,10,10 63:2            6            a.m. 1:16
     172377-404935...      24 3:13               6 3:16 7:2,10,12      ability 6:18 9:8
       69:8                240 71:11               8:1,10 9:10,11,17     57:11
     18 1:15 12:9 25:11    25 33:22,23             11:10,19 12:3       able 9:20 34:12
       25:17 26:2 40:12    27 10:5 13:3 15:17      35:7 42:23 43:3,5     60:24
       59:8 61:5             17:22               60 61:2               absurd 15:14
     1800 2:12                       3           627-0980 61:24        access 44:15,19
     18th 42:4,9 45:4      3 3:12 8:24 21:10       68:23               account 44:13,13
       83:6                  21:12 29:1,24                 7             61:18 63:1,20
     19 63:25                33:11 35:16 48:15                           69:10 73:8
                                                 7 3:17 11:15 75:23
     1988 1:2                68:14                                     acknowledge 83:5
                                                   76:3,5 77:12
               2           30 7:2,10,12 8:1                            acknowledged
                                                   78:12
                             8:10 34:15                                  83:17
     2 3:11 16:7,10,12                           704 68:23
                           300000000 61:16                             action 4:11 79:13
       21:25 23:8 40:5                           740 61:24
                             69:8                                        84:16,17
       40:22 47:10 48:24                         740-627-0980
                           32 21:21                                    active 55:10 78:22
       49:12                                       61:19
                           3249 84:21                                  activity 28:11
     200 2:11                                    75 3:17
                           331-1177 68:21                              actual 10:10 14:25
     2016 36:20                                  76 3:18
                           33301 2:13                                    28:12 31:5 46:6
     2017 9:10,11,15                             780 2:5
                           38 3:15                                       66:9 69:22
       9:17 11:10,15,16

                                                                                   Page 1
                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8341 Page 87 of
                                     102
    [additional - bz081617]

     additional 64:23      ahead 8:17 60:23      attorneys 18:5,6      begins 16:21
       64:25                 66:18                 39:9 50:5,8 52:1      53:24
     address 41:5,8        ajb 1:2,3               55:13 69:2 79:24    behalf 1:4,9 2:2,9
       52:11,12            alcohol 6:17            80:3,13,25            7:21 9:5
     advise 51:16          allowed 15:11         audio 62:17 67:14     believe 21:3 29:10
     affidavit 3:15,17     amount 66:24            70:8 71:8 74:2        32:1 33:18,22,24
       30:15 31:1,5,13     answer 5:16 9:21      august 45:24,25         34:15 44:21 71:6
       31:15 35:5 37:12      52:2 53:11 65:23      46:2,17,20 59:2       74:25 77:25 81:12
       37:17,23 38:8         79:18                 64:2 70:2           best 6:19 79:16,18
       39:7,8 41:8,15,23   answered 52:5         authorized 84:7         80:8
       42:8 44:5,7 45:6      62:1 79:16 80:9     automated 24:21       better 11:22 38:21
       45:15,24 46:13      answers 6:13 34:6     automatically         bit 29:19 48:6
       47:3,6 51:14,17     anybody 34:6            24:23               blank 39:11,12
       51:22 54:23 65:14   appearances 2:1       availability 25:14      46:12 52:11,12
       65:15 67:23 68:8    appeared 83:15        available 26:2          75:22 77:3,12,18
       71:5 74:9,22        appears 34:21         avoid 32:2              77:19
       75:22 76:7 77:13      38:9 45:15 47:6     aware 8:6 32:18       blanks 39:20
       77:15,25 78:6,8       48:14 76:6 78:2       75:6                blvd 1:14
       78:13,18 80:7       appreciate 37:10                b           bold 46:9,10
       81:10 83:1          approximately                               book 61:4 70:21
                                                 b 7:2,10,12 8:1,10
     affidavits 31:10        18:1                                      booking 28:8,21
                                                   43:17 45:14 46:24
       31:18,23,25 38:24   arbitrary 12:4                              boulevard 2:11
                                                 back 11:25 39:7
       39:21,25 42:13      arguing 15:10                               box 40:8
                                                   39:25 45:9,13
       43:22 44:2,24       arrangements                                break 5:14 49:8
                                                   46:5 54:19 57:8
       52:18,21 53:4         28:8                                      brief 50:25 51:22
                                                 background 25:8
       54:20,21 65:9,20    arranging 10:11                             briefly 38:20
                                                 bad 18:17
       66:4,10,13,15,16    asked 27:8 50:22                            brings 74:5
                                                 bar 29:7
       66:25 67:10 76:17     52:5 55:16 79:15                          britten 69:16 76:7
                                                 base 10:25
       77:4                  80:9                                      broad 13:8,14
                                                 based 26:22 33:2
     afield 61:12          asking 10:15,15                               49:12 65:13
                                                   40:11 42:7 48:14
     age 4:4                 31:15                                     broader 31:20
                                                   64:12 67:2 70:17
     agent 23:24 24:24     asserted 12:16                              brought 4:12
                                                   78:9,12
       25:1 36:13 37:20    assess 11:8                                 broward 1:14
                                                 basic 24:16
     agents 18:22          assume 31:16 41:9                             2:11 84:3
                                                 basically 8:4 10:8
       36:23                 41:10                                     bunch 5:10
                                                   28:5,11 50:25
     ago 4:24 78:16        attached 43:21                              business 15:12
                                                   51:25
     agree 63:6 79:10        83:7                                        60:19
                                                 bates 30:11
     agreed 30:14,25       attempted 22:1,2                            buying 20:3
                                                 befuddles 11:10
       65:11 66:6            24:18 35:20                               bz081617 59:2
                                                 began 56:13
     ags 1:2,3             attorney 4:10
                                                 beginning 36:15
                             51:24 84:13,15
                                                   36:16,16,18 50:2
                                                                                    Page 2
                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8342 Page 88 of
                                     102
    [c - continuing]

               c             64:18 79:9,11         15:20,25 17:1       completely 64:12
     c 43:17 45:14         capacity 7:1,3,20       51:10 77:4 79:1     completing 42:8
       47:21 68:10,12        83:18                 79:13 80:19,20      complimentary
     calderon 43:17        case 1:2 5:4 7:11     clear 6:25 33:20        50:16 51:2 70:21
       47:7                  7:13 9:10,12        clearer 66:11           71:2
     calendar 61:8           10:20 26:9 83:6     clearly 5:9           computer 24:23
     california 1:1 2:6    cause 1:21            click 53:15           concerning 9:8
     call 3:12 13:19       caveat 9:9            client 4:11 32:22     concisely 5:9
       14:2 19:14,16,24    cecelia 3:15 38:9       49:24               concluded 82:10
       19:25 20:5,14,15      38:14 40:16,17      clients 5:5 13:10     conference 5:21
       20:17,18,21 21:19     44:4                  14:2,22 16:2        confirm 43:21
       22:1,14,15,16,23    center 19:14,16,24      21:18 26:25 27:11     47:1 67:17 69:15
       23:6 24:25 25:13      19:25 20:4,7,15       31:9,17 32:5 37:2   confirming 59:13
       26:25 27:4,18,20      20:22                 39:22,24 48:25        60:4
       30:3,25 33:5 34:9   centers 20:5,15,17      49:17,20 60:7       confused 74:19
       35:9,14 36:1,2      certain 8:11 23:1       72:14               connect 34:10
       41:11 49:14 50:4      39:11 78:3          close 46:5 48:23      connected 84:16
       54:23 55:10,19,21   certificate 83:11     collected 17:9        consideration
       55:25 57:25 60:20     84:1                collecting 66:13        39:4
       61:3 62:3,4,20,20   certification 8:7     collectively 18:8     consistent 7:7
       62:23 63:2,5,8        10:6 11:6 13:2      comes 75:15           consolidated 1:2
       64:7,16 67:12,13      15:6,16 80:21       comment 6:7           contact 3:14 5:6
       67:18 69:6 70:17    certified 10:24       commission 83:24        8:4 10:12 11:5,20
       70:23 71:4 73:24      51:10 83:5            84:23                 13:3 14:10 15:11
       78:16               certify 84:7,12       communicate             15:17,20 16:18
     called 18:23 21:23    cetera 7:17             14:22                 17:1,3 22:20 23:7
       22:2,6 26:13,17     chance 6:4 7:11       communicated            24:14,15,18,19
       31:8,14 34:7        change 6:7              27:11                 28:15 29:4,14,17
       35:15 39:25 51:11   charged 39:6          communications          35:20 40:21 50:15
       51:17 79:12         check 9:17 21:4         12:15,15 15:7         53:17
     calling 26:24           43:23                 34:16               contacted 18:23
       55:11               checks 19:11          comp 25:3 27:19         26:22 44:1,4
     calls 15:25 16:3      choose 57:15          companies 53:8          48:25 68:18
       17:8,24 18:21       chosen 36:21          company 7:21          contacting 14:17
       20:2,8,21 21:1,18   clarify 34:14           35:21 36:14,18,19     22:19
       23:11 28:25 29:2      37:13               competence 65:21      contents 79:17
       29:23 30:4 33:1     clarifying 56:12        66:17               context 10:16
       34:17 35:10,24      class 5:7 8:6,7       complaints 9:14       continue 14:21
       36:22 49:17,20        9:23,25 10:1,3,6    complete 6:22         continuing 12:8
       55:6,14 56:5,13       10:24 11:5,5 13:2     33:1 50:24            50:3
       56:18 57:2 62:11      13:4 15:6,16,18

                                                                                    Page 3
                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8343 Page 89 of
                                     102
    [contract - deposition]

     contract 14:8              68:2,5,6,8,23,24      69:10,23 71:14   date 10:4,5 11:2
     controls 44:13             69:1,4,5,17,20        74:21 78:9 81:6    11:10,19 12:3
     conversation               70:2,3,6,12,13,15   cross 3:6 81:3       14:7,25 17:21
       32:22                    70:16,18,19 71:2    cruise 8:5 13:11     25:10,13 30:5
     copies 72:13               71:5,14 72:12         27:1,5 28:21 31:2  46:7 58:20,23,24
     copy 72:18 81:25           73:22 77:4,5,7,8      49:25 50:17 51:2   60:20 64:2 70:1,5
       82:7 83:5                77:10,11,16,17        58:18,22 60:20,25  77:20 78:12
     corporate 20:4,7           78:4,6,7,10,11,14     60:25 63:18,21,24dated 46:16 84:18
       20:15,21                 78:15,19,20,23,24     64:8,10,20 65:1,2dates 13:20 46:21
     correct 6:5 10:20          79:1,2,7,14,24        65:4 67:20         70:21
       14:22,23 16:1            80:4,7,10,14,15     cruises 1:7,12 4:13david 43:17 47:7
       17:19 18:3 20:13         80:21,22,25 81:1      5:7 7:2 8:14 13:23
                                                                       day 46:17 83:6,20
       21:22 22:4,13            81:19,21              14:3,13,18 20:3    84:18
       23:2,5,9 25:16,18      corrections 83:7        25:9 43:7 64:16  days 61:2
       25:19 26:11 31:15      correspondence          70:22 71:2 78:22 dd179981 84:23
       34:14 35:8,12,13         59:10,15,16           79:14            deadline 65:4
       37:5,8 39:19,22        corresponds 27:23     current 14:2       dealing 19:10
       39:23 40:5,6,10          69:9,19             currently 21:6     deals 7:14
       40:12,13,25 41:3       cost 39:3,4           customer 3:13      dealt 28:6
       41:23,24 42:9,10       counsel 12:11,15        13:16,19 18:22   decided 18:9
       42:22 44:2,3,5,6         12:23 18:7,7          19:17 20:1,12      51:21 74:13
       45:6,7,20,25 46:1        74:17 80:20 84:13     28:12 29:3 33:12 decision 18:11
       46:3,4,14,17 47:4        84:15                 36:13,25 37:6,16   80:1
       47:5,7,8,11,12,19      counsel's 12:2          37:20 39:13 40:8 declaration 81:10
       48:2,3,6,12,13,15      county 83:3,13          44:12 58:11 60:3 defendant 1:8,13
       48:16,18,19,21,22        84:3                  63:12 64:13 73:7   8:11 9:5 43:6,6
       49:1,2,6,7,22,23       couple 81:5             73:11            defendant's 55:5
       49:25 50:1,5,6,9       course 15:8,13        customers 10:9,10  defendants 2:9
       50:10,18,20 51:7         34:24                 10:10 15:11 16:19deforest 1:9 4:11
       51:8,11,12,15,19       court 1:1 5:20,23       24:13 28:6 57:25   11:14
       51:20 52:22,23,25        8:20 16:9 21:9        59:11,20         department 44:14
       53:1,3,5,6,9,10          24:4 38:5 43:2      customerservice    depend 60:13
       54:10,17,18 56:11        76:2,13 81:25         40:7             depends 14:6 15:1
       57:3,4,9,10,21           82:3,5,7            cv 1:2,3           deployed 26:1
       58:10,15 59:9,23       cover 10:25                     d        deponent 83:8
       60:8,10,12,17,21       covered 51:25                            deposed 4:18
                                                    d 3:2
       60:22 61:9,19,25       created 50:9                             deposition 1:17,20
                                                    dan 1:9 4:11 43:18
       62:9,21,24 63:3,9      crm 23:15 29:2                             3:10 5:1,3 7:5,10
                                                     61:22
       63:18,19,22 64:3         33:5 34:3,12,17                          8:24 11:4 12:11
                                                    database 17:12
       65:6,7,16 67:7,20        40:15,20 58:12,16                        83:5 84:8
                                                     33:5 58:12,16
       67:21,23,24 68:1         59:17 60:12,16
                                                     60:12 69:23
                                                                                    Page 4
                                       Veritext Legal Solutions
                                            866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8344 Page 90 of
                                     102
    [describe - existed]

     describe 51:9         discussions 56:17       74:8,14,19 75:1,5     74:18,24 75:5,10
     described 83:17       disposition 23:11       75:8,11,12,16,20      75:18 79:15 80:8
     describes 51:6          23:11                 77:2,3                81:4,24 82:9
     designated 8:9        district 1:1,1        easier 8:16 45:9      errata 83:7
     designee 7:2          document 8:19         easiest 50:12         especially 10:24
     desire 83:7             9:1 16:8,12,15      east 1:14 2:11        esq 2:7,14
     details 7:4             21:8,12,15 24:2,3   eastern 47:17         estimate 6:1 14:15
     determined 22:5         38:4,13,14,21       editorializing          56:22
       33:13 80:13,24        40:4 43:1,5 45:8      38:10               et 7:17
     devdex 24:17            45:10 46:3,6        effect 5:22           events 7:15
     developed 7:9           47:19 48:21 52:13   eight 61:16 69:8      eventually 32:9
     diabetes 65:15          52:20,24 53:8,15    either 14:21 35:11    evidence 79:16
     diabeteshealth          54:24 58:2 61:18      47:17 53:17 57:2      80:8
       17:4                  76:1,5,8,12,21        80:1                exact 30:5
     diabeteshealth.i...     78:18 82:4          electronic 82:1       exactly 4:23 9:13
       17:6 22:11 32:13    documented 12:19      employee 84:13          11:9 34:8 54:17
       32:17 50:14 51:1    documents 12:10         84:14                 58:13 63:7
       68:16                 12:12,14 24:8       employees 19:10       examination 3:4
     diabeteshealth.i...     38:1 74:12          encourage 65:5          4:6 81:3
       16:22               docusign 53:13        ended 19:25 68:7      example 53:12
     difference 5:25         73:13               enjoyed 49:22         exclude 29:3
     different 10:13       doing 6:10 34:4       enter 24:24 32:16     excluding 13:25
       14:9 23:3,4 38:24     35:23               entered 25:1 48:1     executed 83:17,18
       39:2 80:16          draft 69:3              68:17               exhibit 3:10,11,12
     difficult 9:20        drafted 18:4 39:8     entering 32:12          3:13,15,16,17,18
       14:19 37:2            50:5 53:21 69:1     entitled 43:6           3:19 8:18,21,23
     digital 23:18           72:8 80:3,14,25     entries 21:20           16:7,10,12 21:10
     digits 11:16          drafts 18:13,18         24:24 47:4            21:12,24 23:8
     dionne 36:7,10        drive 3:19            entry 25:3 26:12        24:2,5,7 29:1,24
       37:21               drugs 6:17              27:19,20,23 30:13     33:10,11 35:16
     direct 3:5 4:6        duly 4:4 83:5           30:18 33:12 40:20     37:24 38:6,8
     directly 67:8         duties 19:6,8 36:4      41:14                 40:20 42:23 43:3
     disclosure 3:16                 e           epstein 2:14 3:6        43:5 45:15 46:24
       43:8,22 45:11                               6:25 9:6,13,18,25     47:21 48:24 49:11
                           e 3:2 4:16 15:23
     discretionary                                 11:9,23 12:13         59:5 68:10,12
                            41:5,8 52:11,12
       26:10 57:20 64:12                           15:4 16:5 19:20       75:23 76:3,5,14
                            53:7,7,14,16,20
     discuss 11:22                                 23:17,20 28:5,17      76:16 77:12 78:9
                            59:13 60:6,11
       39:25                                       28:20 29:9,16         78:12 82:6
                            71:12,17,18,20,22
     discussed 38:20                               33:17,25 34:19,24   exhibits 3:8 45:14
                            71:24 72:1,4,7,11
     discussion 38:18                              36:8 52:5 59:3,6    existed 39:20
                            72:14,17,22,24,25
                                                   61:11 65:21 66:17
                            73:4,8,15,16 74:7
                                                                                    Page 5
                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8345 Page 91 of
                                     102
    [existing - going]

     existing 10:9 28:6    fail 5:10              focused 7:19          geiger 43:18 61:22
       28:7                fair 55:2 63:14,15     folder 73:2,3           62:9,21 67:18
     experience 49:22      fairly 29:5,17         follow 13:10,13,15      68:7 69:3 70:4
     expiration 70:5       falls 61:5               13:22 41:25 42:4      73:18 76:18 77:7
     expire 27:2,5         far 59:12 61:11          42:11 54:16 63:7    geiger's 61:18
       58:19                  73:17               followed 35:11          63:20
     expired 58:22         february 1:15          following 13:2        general 22:18
       63:18,21,24 64:8       63:21,25 70:5         15:16 28:15 33:12   generally 10:20
       64:10,16 65:1          83:6 84:18            80:20                 30:2 41:7 64:15
     expires 83:24         field 77:18            follows 4:5           generate 24:23
       84:24               fielding 19:16         foregoing 83:17       generic 40:8
     explain 38:1             20:2,8                84:8                geoff 2:15 33:18
     explicitly 32:15      fields 47:2 48:1,1     forgot 18:24 26:8     getting 39:6 61:11
     explore 5:6              77:19,19,23,25      form 19:20 39:21      give 5:22 6:13,18
     expressed 83:18       figure 25:13 62:15       39:25 52:21 53:20     6:21 14:15 15:4
     ext 25:4 27:19        file 62:2,5 69:7         65:21 66:17 76:6      26:3,5 27:8,22
       30:15               filed 1:20 4:3 7:16    formal 72:4             31:18 41:8 53:12
     extend 65:2              9:12,14 11:12,14    fort 1:15 2:13          57:12,15 58:1
     extending 64:9           11:15               found 40:17             60:24 72:5
     extension 25:6,18     filing 9:19            foundation 65:22      given 25:20,22,23
       25:20,22,23 26:3    fill 39:12 68:1,4        66:18                 26:6 27:12 31:1
       26:6 27:15,22          73:21               foundational            41:3 58:11 77:13
       31:1 40:25 41:3     filled 39:14,18          18:25                 77:23
       57:15 58:11,14         47:3 77:24          four 32:1 44:2        gives 57:17
       59:11 60:16 63:18   filling 68:7             69:11 77:9          giving 56:9 64:19
       65:4 68:4 71:18     financially 84:16      fourth 6:11 29:10     go 4:25 5:2,17
       72:2,5,8,18 73:19   find 8:4 11:3,13         29:10,11              8:17 20:7 32:19
       81:7,8,13              32:9 40:15 53:25    friday 82:2             37:25 38:3,16
     extensions 27:8          74:25 75:6          friedman 2:3            54:5,14 60:25
       57:12 59:13 64:19   fine 6:10 8:15 38:2    front 61:17 68:13       61:6 64:23,25
       71:13 72:11            52:3,7,8 62:7       fulfilling 10:17        66:18
     extensive 28:9           81:23               full 6:22 12:18       goes 29:19
       29:5,17             first 4:4 8:25 9:7       32:25               going 5:8 7:6,6,19
     extent 28:14 71:12       16:21 25:3 26:12    fully 7:9 11:8          7:22 10:3 11:18
       72:16 74:8 79:23       26:12 27:17 47:2    further 14:3 29:13      16:6 21:6 24:1
       80:1,12                49:12,13 56:18        30:9 81:22 84:12      26:2 27:2 31:9
               f              59:3 83:5                     g             32:19 34:22 45:8
                           florida 1:15,19                                46:24 49:12 50:11
     f.p.r. 1:18 84:6,22                          gary 43:17 45:16
                              2:13 83:2,13 84:2                           53:12 54:9 55:16
     fact 29:18                                     81:12,13
                           focus 13:25                                    61:14 62:13 67:12
     facts 5:4                                    gathering 31:10
                                                                          69:6 71:7,11

                                                                                     Page 6
                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8346 Page 92 of
                                     102
    [going - know]

       73:25 74:6 75:7     hills 2:6           information 10:2       john 1:4 4:12
     good 4:8,9 37:6       hold 7:22 11:18        17:8,10,14,17       july 18:1,2 30:6,8
       62:14               honored 60:16          28:3 32:12,16         33:12 49:5 56:14
     gosh 19:9               81:9                 37:13 39:11 46:12     56:20
     granted 81:8          hope 31:18             50:3,13,15 51:2     june 9:15 11:15
     grants 59:11          hopefully 38:21        58:1 59:17 65:12             k
     great 29:15 52:10       53:12                80:23
                                                                      keep 54:9 71:7
     greenspoon 2:10       house 18:7          informed 78:17,21
                                                                        73:15
     ground 4:25                     i            78:25
                                                                      kind 9:6,19 10:7
     guess 6:1 9:6                             initial 40:21
                           idea 71:25                                   11:10 14:15 28:3
       30:20 50:12 75:14                       inquire 14:3 49:21
                           identification 8:20                          29:3 42:16 48:5
               h                               inquiries 19:17
                             16:9 21:9 24:4                             50:24 60:2
                                               inquiry 7:7,12
     h 4:17                  38:5 43:2 76:2,13                        kinds 32:4
                                               insist 7:6
     hand 83:20              82:5                                     know 5:1,25 10:7
                                               instances 49:19
     handle 37:3           identified 34:1                              10:10 11:3,7,17
                                               instructed 27:8
     handling 19:17        identifies 43:16                             11:19 12:10 13:6
                                                  42:11,19
       20:12 63:7          identify 34:12                               17:5,23 18:9,11
                                               instructions 22:18
     hanson 1:17 4:2       imagine 6:10                                 18:13,19 21:2,2
                                               instrument 83:17
       4:16 7:20 84:9        59:22                                      23:1,12 24:22
                                                  83:18
     happen 37:13          impact 6:18                                  27:23 28:2,22
                                               intake 40:8
       44:24 63:13         important 18:24                              31:13 32:9,11,15
                                               interested 49:25
     happened 7:25           58:6,8                                     32:25 33:4 35:14
                                                  84:17
       44:8 74:22 75:1     inbound 20:2,8                               36:5 39:15,16,17
                                               internal 12:14
     happy 5:11            inc.'s 43:7                                  39:24 40:1 41:9
                                               internally 44:8
     harm 61:12            include 19:14                                42:14,15,17,21
                                               interval 14:2
     header 64:5 69:22     increase 66:24                               44:9,10,22,25
                                               introduce 16:6
     heads 6:13            independent 50:7                             46:10,21 47:3,23
                                                  21:6,7 24:2 37:24
     health 26:3 65:15       52:2                                       48:9 51:21,25
                                                  38:3 76:10
     heard 54:19           indicated 83:7                               52:1 53:11,16,20
                                               introduced 38:8
     hellosign 45:20       individual 7:3                               54:13,19,22 55:1
                                               introducing 8:18
       53:18                 20:19 26:21                                55:5,8,13 56:2,4
                                               involved 75:13
     help 34:18            individually 1:4,9                           56:15 58:21 61:10
                                               isolate 28:25
     helpful 16:4 34:22      73:5,6                                     61:20 62:1,2
                                               issue 26:4 52:4
     heretofore 4:3        individuals 17:14                            63:16 65:11 66:1
                                               issues 20:17
     hetchler 3:15 38:9      17:15,24 23:23                             66:14,18 67:2,5
                                               itinerary 60:5
       38:15 39:17 40:3      35:10 38:25 80:19                          71:16,23 72:1,16
       40:5,12,16,17       info 65:15                     j             72:19,20,22,23
       41:7 44:4           inform 79:12 80:5 january 43:9               73:15,17 74:10,16
     hey 53:14               80:18             job 19:6,8 36:2          74:17 75:12 76:23
     highlighted 48:5,9    informal 5:21          58:7 65:8             78:3,5 79:21


                                                                                   Page 7
                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8347 Page 93 of
                                     102
    [knowledge - mini]

     knowledge 47:25     listened 55:6 56:4      53:16,20 71:17,18     66:1,3,14 70:12
      50:7 52:2             56:9 78:16 79:11     71:20,22,24 72:1      70:15,20 71:12,16
     known 83:16,16      listening 63:5          72:4,7,17,22,24       72:17,20 79:11
              l             67:17 79:9           73:8,15 74:7,8       mattingly's 55:6
                         literally 8:3           75:1,5,8,11,12,16    mcculrey 83:6
     l 4:16
                         litigation 13:5,6      mailed 71:12          mccurley 1:4 4:12
     lacking 66:18
                            15:18 36:17 49:1    mails 53:7 59:13       11:15
     large 1:19
                            51:19 56:8 67:19     60:6,11 72:11,14     mean 10:19 13:5
     lauderdale 1:15
                            78:22                72:25 73:4,16         13:20 14:7 18:6
        2:13
                         little 43:17 45:16      74:14,19 75:20        18:21 20:6 22:2
     law 2:3 5:20
                            45:24 48:6 49:4      77:2,3                23:12 25:5 33:10
     lawful 4:4
                            60:18 61:11 66:10   making 30:4            36:16 45:5 51:24
     lawsuit 9:19,22
                            81:12,13             56:18                 52:17 54:1 58:7
        10:2,23 11:6,11
                         live 55:21             manager 37:20,21       60:13 63:12 73:6
        11:14 51:7 79:13
                         lloyd 30:11,14,24       42:18,18,20           75:10 77:3
     lawyer 54:11
                         llp 2:10               managerial 18:10      means 24:22
     lawyers 55:5,8,18
                         long 36:14,24          marathon 5:14          28:10 29:12 70:4
        55:24
                            56:22 61:8          march 9:10,11,17      meant 56:7 65:19
     lead 60:23
                         look 9:3 12:7           10:4,5 11:10,19      medication 6:18
     leaf 31:21
                            16:20 24:1 29:9      12:3 13:3 15:17      melissa 1:17 4:2
     learn 5:4
                            32:2 40:14 41:5      17:22 28:15 36:15     4:16 84:9
     leave 22:23
                            43:21 45:9,13        36:20                member 51:11
     leeway 15:5
                            46:16 49:11 50:11   marciales 41:18        79:1
     left 40:16 61:21
                            53:23 61:17,21       41:22                members 5:7 8:5,6
        69:15
                            68:12 75:22         marder 2:10            11:5 13:4 15:18
     letter 15:23 53:4
                         looking 25:2 26:12     mark 42:23             15:20 16:1 17:1
        59:24
                            27:17 30:1 33:9     marked 8:20,23         77:4 80:19
     letters 59:13,19,23
                            40:4,20 50:2         16:9,12 21:9,12      mention 51:13
        60:2,4,4
                            52:22 58:16 59:3     24:4,7 38:5 43:2,5    74:6
     life 45:9
                            63:1,5,20 68:21      76:2,5,13,16 82:5    mentioned 56:13
     light 48:7
                            69:22 77:12,18,19   marketing 10:17        74:8
     limitation 57:14
                            77:23                59:23                mentioning 16:21
     limited 7:19 39:5
                         looks 47:13            match 46:22           mentions 71:17
     link 53:15
                         loop 46:5 48:23        math 21:4             merits 7:12
     list 3:12 21:18,18
                         lot 14:6,8 29:20       matter 7:5            method 15:21
        21:21,23 22:6,10
                            63:12               mattingly 36:10       middle 65:16
        26:23 29:1,24
                                   m             41:20 42:11 44:19    midnight 47:14
        30:7 33:10,10,11
                                                 54:4,11,13,16        military 25:25
     listed 7:8          m 2:3 4:16
                                                 55:14,19,25 57:11    mind 8:13
     listen 32:19 41:11 mail 15:23 22:23
                                                 57:22 62:21,24       mini 82:9
        53:25 55:24 69:6    41:5,8 52:11,12
                                                 63:6,17 65:8,18
                            52:13,16 53:7,14
                                                                                  Page 8
                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8348 Page 94 of
                                     102
    [minute - pausing]

     minute 49:8 54:2    nods 6:13             obviously 30:6        outgoing 73:4
      67:13 78:16        non 12:14               52:4 56:9           outlined 7:16,25
     mistake 68:22       normal 14:1 15:7      occurred 13:3         outlook 73:2
     mnth 25:3 27:19      29:3 72:4              15:17 32:22 63:2    outside 18:7 20:4
      30:15              normally 14:10        occurring 15:10         20:14,17 61:4,5
     monitor 55:10,18     31:17 58:18 71:22    october 30:8 40:5     overseas 26:1
     monitored 55:14      72:10,11,25            40:12,22 42:1,4,9   oversee 20:14
     month 14:16 25:6    notary 1:19 83:23       45:2,4 47:10,13     owners 20:19
      26:2 31:1 36:2     notated 11:14           47:17 48:15,17,21   oxnard 2:4
      40:25 41:2 58:14   note 12:2 60:16         70:18 78:10,13               p
      60:15,25 63:17     notes 23:15 25:1      offer 68:3
                                                                     p.m. 1:16 63:3
      68:3 72:2,11,18     26:21 29:2 33:3      offered 63:17
                                                                       82:10
      73:19 81:7,8        34:3,12 40:15        offhand 27:25
                                                                     package 25:11,12
     monthly 14:1         41:2 58:13 61:18     office 43:8
                                                                       27:1,5 28:8 68:15
     months 4:23,24       63:1 71:14,15        offices 2:3
                                                                       81:8
      11:11 18:1 25:11    78:9 84:11           official 83:20
                                                                     packet 32:3
      25:17 30:6 56:23   notice 1:20 3:10      okay 4:24 5:12,13
                                                                     page 3:4,9 8:24
      59:8 61:5 64:8      4:3 7:4,23 8:1,4       5:17,18,24 6:8,9
                                                                       12:8 21:21 25:3
     morning 4:8,9        8:23                   6:15,16 21:5
                                                                       26:13,15 27:17
      16:13 21:13 24:8   november 49:6           29:15 31:18 37:14
                                                                       29:10,10,11,16
      61:15 76:6,19      number 10:12            41:13 43:23,25
                                                                       30:11,12 40:3,4
     motions 7:16,17      29:1 39:5 46:8         48:8 55:4 64:1
                                                                       40:17 43:12 45:19
     multiple 34:16       50:16 59:1 61:19       68:11 71:18,19
                                                                       45:20 46:5,19
             n            62:2,4,4,8 68:14       72:23 73:14 75:4
                                                                       47:2,9 48:11 59:4
                          68:17,20 69:1,8      once 25:12 37:11
     n 3:2 4:17,17                                                     61:17 68:16 69:16
                          69:19,20 77:20         44:7,24 80:24
     name 4:10,14 36:6                                               pages 1:25 12:8
                         numbered 9:3          ones 28:10 77:10
       36:8 46:7 59:1                                                  69:12
                          61:15                  80:3
       62:5 77:20                                                    paragraph 49:14
                         numerous 13:15        open 11:2 19:25
     named 4:3                                                         53:23 68:25 69:3
                          13:20 60:5           operational 19:9
     narrow 14:20                                                    paragraphs 16:21
                                  o            operations 19:12
       15:22                                                           49:13
                                                 19:13
     necessarily 29:6    o 4:17                                      part 12:7
                                               opposed 34:3
     need 6:5 26:4       oath 4:5 5:19,19                            particular 5:5
                                               opt 17:9,11 22:8
       27:21 81:20,25      12:21 57:9 79:7                             29:18 70:22
                                               opted 17:4,6
       82:7              object 19:20 52:4                           particularly 37:2
                                               order 10:6 27:21
     needed 18:10 66:5   objection 65:21                             parties 84:14,15
                                               ordinary 15:8
       73:21               66:17 79:15 80:8                          partners 17:16
                                               original 39:20
     needs 36:25 67:25   obtain 65:9,20                              pause 71:11
                                                 46:13
       68:4                66:4 67:9                                 paused 63:8 67:12
                                               originally 56:17
     never 77:15,24,24   obtaining 66:9,14                           pausing 70:11
       78:5,17,21,25       66:16
                                                                                  Page 9
                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8349 Page 95 of
                                     102
    [payroll - question]

     payroll 19:10         placed 17:24           preexisting 17:12     proposing 11:1
     pc 2:3                  18:21 20:21 28:25    prefer 52:12          prospective 10:9
     pdf 82:9                55:14,19,25 56:13    preference 27:13      provide 29:1
     pending 5:16 51:7       64:7                   27:14                 66:25
       67:19 78:22 79:13   places 15:25           prepared 9:4 12:1     provided 22:21
     people 10:9,10,22     placing 35:24            17:20                 34:3 50:14 56:3
       14:17 17:3,5        plaintiff 1:5,10 3:8   present 2:15            80:24 81:9
       18:23 20:3 22:6,8   plaintiff's 8:21       president 19:2,3,3    public 1:19 83:23
       22:11,19 23:4,7       16:10 21:10 24:5       19:5                pull 62:13 69:10
       25:9 27:4,8 29:19     38:6 43:3 76:3,14    pretty 7:22 12:18     pulled 21:2 22:7
       31:22 33:22 34:2      82:6                   13:14 19:11 49:16     34:12
       34:5,7,10,11 35:1   plaintiffs 2:2         previous 56:8         purchase 13:11
       35:15 36:2 42:12    play 67:12 69:7        previously 52:22        14:25 25:9,12
       44:2 52:25 53:17      74:1                 prior 11:5 12:11        29:13 60:19 70:1
       54:20 60:19 64:16   played 62:17             14:10 28:5,11       purchased 14:11
       65:11 66:24 75:20     67:14 70:8 71:8        68:14                 65:6
       79:12 80:5 81:6       74:2                 privilege 12:16       purchasing 49:25
     percent 73:24         playing 70:7 71:7      privileged 12:14        68:15
     period 9:24 10:1,4    please 4:14 5:11       probably 5:9          purely 57:20
       26:2 31:8             5:16 65:24 82:9        41:12 50:12 52:3    purpose 5:3 20:9
     person 15:1 21:23     point 34:23 65:2         53:25 59:23           21:24 26:17 28:24
       22:15 26:14,17,20     67:18                problem 11:21           57:23 66:3,9,16
       29:12 37:11 50:21   poor 55:17             procedure 44:23         70:23 71:4 83:18
       50:23 51:10,16      portion 50:2,4           45:1                purposes 14:12
       53:14 83:16           65:16,19 66:13       process 44:22           31:10 35:2 49:18
     person's 26:21        portions 49:16         produced 12:11          60:9 64:19
     personally 42:14      position 5:5 10:19       12:17,24 16:13      pursuant 1:20 7:4
       42:17 83:15           19:1 36:12             21:13 24:8 26:20    put 33:3 44:23
     pette 2:15 23:22      possession 45:6          26:21 32:21 38:21     78:1
       33:24 34:14 37:25     46:3 47:19 48:20       43:6 61:15 69:7              q
     phone 15:23,24        possible 54:8            74:10,13 75:9
                                                                        question 5:11,16
       46:8 50:16 61:18      55:10 67:10            76:6,19
                                                                         9:7,20 11:2,21
       62:4,8 68:17,20     possibly 13:18         producing 33:9
                                                                         13:8,14 18:16,17
       68:25 69:19 70:12   post 15:6              production 12:9
                                                                         18:25 19:19,21
       77:20               potential 15:6           16:14 21:14 24:9
                                                                         24:16 30:19 31:20
     phrased 50:9          potentially 20:3         74:14 76:20
                                                                         33:7 42:16 49:12
     physically 52:16        51:18                products 10:17,18
                                                                         52:6 53:24 54:4
       75:13               pp 1:3                   10:22,22
                                                                         55:17 58:21 65:13
     picked 22:3           predates 9:19          programs 13:11
                                                                         71:16 74:6,11,12
     place 21:1 36:22      preempt 33:17          promotion 50:17
                                                                         74:23
       44:23 49:17 56:18     34:20                  51:3 70:21 71:1

                                                                                   Page 10
                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8350 Page 96 of
                                     102
    [questions - reviewing]

     questions 5:8 7:25       recess 49:9 57:6      regarding 11:6         81:25 82:3,5,7
      13:19,21 20:18            79:4                  12:1,3 13:4,6      represent 48:4
      33:20 34:23 38:22       recipient 75:16         15:18 17:1 28:7    representation
      81:5                    record 4:15 23:10       50:16 60:5 66:13     75:8
     quickly 14:16              23:13 38:16,18,20     71:1,13,17,18      representative
      40:14                     57:5,8 62:11,16       72:7,11,17           7:20 8:10 20:20
     quite 21:2 29:19           62:18 67:15 70:9    regardless 81:9        20:24 22:16 24:14
              r                 71:9 74:3 77:2      regards 11:20          30:3 33:2 35:15
                                79:3 84:11            14:17 19:13,24       36:1 37:7 50:22
     r.p.r. 1:18 84:6,22
                              recording 24:18         20:3,20 22:14,19     50:23 73:7
     ran 26:7
                                41:11 55:25 61:14     27:7 30:21 31:19   represented 80:20
     range 12:18
                                62:3,20 69:7 70:7     33:8 37:23 39:10   reps 64:13
     reach 17:13 36:3
                                70:14                 40:2,22 44:23      request 5:15 16:13
     reached 23:14
                              recordings 23:21        50:8 54:21 55:19     21:14 24:9 74:14
       35:1
                                23:23 32:20,21        68:14 73:18 80:2     76:19
     reaching 22:15
                                33:9 34:15 35:9     regularly 14:1       requested 51:1
     read 17:1 22:20
                                54:1 55:2 79:16     relate 29:2            68:17 84:10
       23:7 27:9,24
                              records 34:9          related 28:20        requests 12:9,12
       50:12,18 57:24
                                73:16                 29:23              requirement 23:6
       58:1 62:2 65:10
                              redacted 28:2,4,19    relates 28:12        reservation 61:3
       66:5 71:4 81:24
                                28:22               relationship 28:13   respect 7:12 8:10
       83:5
                              redaction 28:24         29:3 37:4            18:21
     reading 26:18
                              refer 8:13            relative 84:13,14    responded 31:22
       35:2 63:8 65:9
                              referred 8:19 16:8    relevant 10:3,4        32:11 33:11 35:4
       66:15,20 79:10
                                21:8 24:3 38:4        31:8                 37:11,16 66:24
     reads 68:14 69:16
                                43:1 51:22 76:1     remain 7:7           responds 50:21,23
     reality 10:14 44:1
                                76:12 82:4          remember 4:23        response 16:13
     realize 18:24
                              referring 75:19         17:21 29:18 30:5     21:13 24:8 30:24
     really 10:4,15
                              reflect 27:20           32:8 56:19,24        32:4,5 33:14
       14:20 18:24 30:10
                                30:18 35:10 41:2      57:1 68:9            37:17 52:20,25
     reason 6:21 8:3
                                45:23 55:2 58:18    repeat 65:24           54:24 74:14 76:19
       26:8 36:21 79:23
                              reflected 28:17       repetitive 46:25     responsive 12:12
       80:12,23
                                42:7 58:12,24,25      49:4                 12:13
     reasons 13:15,17
                                59:16 60:11 64:4    rephrase 5:11        rest 34:5 73:24
       14:9 26:4 64:22
                                71:14,21              9:16 18:16 19:22   restriction 64:9
     recall 32:12,14
                              reflecting 76:17        33:8 53:24 54:4    result 24:25
       62:6
                              reflects 30:20          55:16 59:22 73:1   results 24:18
     receive 81:13
                                41:22 62:3 70:1     report 84:8          reversed 34:1
     received 17:8 32:4
                                73:3 78:8 81:6      reporter 8:20 16:9   review 6:4 84:9
       39:24 44:7 53:17
                              regard 32:20            21:9 24:4 38:5     reviewing 50:3,13
       73:19 81:7
                                48:25                 43:2 76:2,13         76:23

                                                                                    Page 11
                                       Veritext Legal Solutions
                                            866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8351 Page 97 of
                                     102
    [richard - short]

     richard 2:14 52:4     saw 58:13 73:13       seas 1:7,12 7:2,10      65:12 66:20 71:22
     right 9:14 25:15      saying 50:25 64:1       8:5,14 11:4 13:4      71:24 72:5,10,11
       27:19 30:8,22         67:8                  13:10 14:21 15:17     74:6
       31:21 32:3,20       says 25:3 27:18         15:25 17:5 19:1     sending 66:7
       34:13 36:8 41:12      30:13,23 31:13        25:10 26:25 27:4      71:18
       44:17,18 49:5         40:17,25 41:14,18     27:12 31:7 37:15    sends 37:19 60:6
       53:2 54:9 56:8        43:12 46:16,19        38:23 39:17 41:7    sent 38:14 39:21
       62:10 64:5 73:12      50:13,21,22 52:10     44:1,12 45:5 46:2     40:4 41:8,14,22
       73:19 77:6 80:3       69:23 70:20 74:21     48:20,24 49:20        43:8 44:10 45:24
     roy 30:11             schedule 60:20          50:15 51:2,7,18       46:20 47:10 48:12
     royal 1:7,12 4:12     screenshot 3:13         55:8,11,13,18,24      48:15 52:21,24
       5:6 7:2,10 8:5,13     76:16                 59:10,19 60:2,6       53:16,21 54:20,23
       8:14 11:4 13:3,10   screenshots 24:13       62:11 64:15 67:19     72:14,17,22,24
       14:21 15:17,25        34:17                 68:15,18 69:1         73:2,3,16 74:21
       17:5 19:1 25:9      script 3:11 16:5,18     70:20 72:13 73:3      76:17 77:2 78:9
       26:25 27:4,11         16:20,25 17:20,25     73:10 78:1 79:13      78:10,18
       31:7 37:15 38:23      18:4,9,14,18,20       83:6                separate 75:1,5,8
       39:17 41:7 43:6       21:24 22:20 23:8    second 3:16 7:11        75:19
       44:1,12 45:5 46:2     26:13,16,18 27:7      25:3 30:13 38:17    separately 71:13
       48:20,24 49:20        27:9,12,24 30:25      40:3 43:7,12 57:5   september 27:18
       50:15 51:2,7,18       31:11,14,22 32:5    seconds 67:13           63:2 64:7
       55:8,11,13,18,24      32:23 33:6 35:2       70:11 71:7 73:25    sequence 7:15
       59:10,19 60:2,6       35:11,12 37:17      see 9:18 16:23        service 10:22
       62:11 64:15 67:19     48:24 49:3,11,16      27:17 28:10 29:11     13:19 18:22 19:18
       68:15,18 69:1         50:22 51:6,9,13       29:16 30:13,16        20:1,12 30:3
       70:20 72:13 73:3      52:20,25 54:14        31:4 40:11,14,21      33:12 35:15 36:1
       73:10 78:1,22         55:20 57:23 58:1      40:23 41:16,18        36:13,25 37:6,20
       79:13 83:6            63:6,7,9,13 65:9      42:2,5 43:14,19       40:9 44:12 64:13
     royalseas.com           65:10,14,19 66:4      45:17,21 47:15        73:7
       40:7                  66:6,9,12,15,20       48:6 49:13 51:4     services 10:18
     rules 4:25              67:3,10 71:5          52:14 58:17,25        14:11 65:5
     running 70:21           79:10 80:2,5,14       62:13 64:1 68:19    set 12:7 24:7 33:1
     runs 25:17              80:18,25              69:24 77:21         setting 5:21
               s           scripts 54:17         seen 9:1 16:15        seven 64:8
                           scroll 29:7             21:15 24:10 43:10   she'd 23:7,7 37:10
     s 4:16,16,17
                           sea 4:13 5:6 8:13       76:8,21             she'll 10:7
     sale 22:12 58:20
                             78:22               sell 10:18,21 13:22   sheet 3:18 76:11
       58:23,24 64:2
                           seal 83:20              64:23,25              83:7
     sales 20:9 22:9
                           search 74:18          send 37:18 38:24      sheets 28:4
       43:7 60:4
                           searched 74:15          53:13 58:1 59:10    short 38:18 49:9
     save 36:23 37:1,4
                                                   59:15,19 60:2         57:6 79:4

                                                                                  Page 12
                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8352 Page 98 of
                                     102
    [shoulder - three]

     shoulder 6:14         sort 9:9 26:10        store 17:18 72:13     taken 1:18 6:17
     show 6:14 29:6          27:13               stored 72:25            7:10 49:9 57:6
       37:9 50:14 52:11    sound 62:14           street 2:4              79:4 83:6,6
     shows 75:14           sounds 62:14          strike 7:17 31:5,19   talk 6:12 10:23
     shrugs 6:13           source 17:7             42:15 55:9 63:16      63:12
     sign 30:14,25         southern 1:1            66:1 72:3           talked 33:18 57:18
       31:15,23,25 35:5    spaces 39:10          struggle 10:8         talking 15:3,5
       37:12,16 38:25      speak 27:21 34:6      stuff 29:20           tara 41:18 44:16
       42:12 53:15,15      speaking 7:21         subject 7:5             65:11 75:14,15
       54:21 78:5            64:15               substance 7:13        team 36:23 37:1
     signature 73:14       special 65:14         substantive 6:6       telemarketing
       84:21               specific 7:15 22:8    successful 22:14        19:17
     signed 38:9 40:12       25:10 36:21 39:13   suggestions 54:3      tell 11:13 20:5
       42:13 43:23 44:5      53:20 71:2          suite 2:5,12            26:13,14 30:22
       44:7,24 45:16,25    specifically 8:7      supervisor 41:20        35:25 67:22,25
       47:6,13 48:17         16:25 17:3 20:6       44:17               telling 68:4
       77:10,15,24 78:13     28:2 49:1 54:5,6    supervisors 67:9      tells 67:18
     signing 19:11 53:8      54:24 66:8,23       supplemental 43:7     term 23:11
       54:21 80:6          spell 4:14              45:11 68:10,12      termed 74:9
     signnow 3:18          spoke 23:24 30:14     support 5:4,5         testified 4:5
       48:12 53:18 75:2      32:6 33:23,23       supposed 23:10,13     testify 9:4,8 12:1
       75:12 76:11,17        34:2,11               54:5,7,16 57:23     testimony 5:21 6:4
     similar 73:18 77:9    stamped 30:11         sure 6:12 11:8          6:19,22 37:10
     similarly 1:5,10      standard 47:18          13:9 22:17 27:4     thank 6:24 12:6
     simpler 34:21           49:17                 30:22 33:16 34:8      13:1 23:25 56:12
     sinistry 29:22        standpoint 75:11        37:10 43:24 44:21     81:23
     site 17:11              75:18                 44:25 46:15 49:5    thing 10:25 37:15
     sites 75:12           start 8:18 16:4         66:1 71:12 72:15      52:10 66:19 73:14
     situated 1:5,10         24:16 25:2 26:24      73:24               things 14:6 15:12
     six 31:24 35:4          30:4 38:23 55:9     survey 50:25            19:9 63:13 64:23
       42:12                 61:14 77:13           51:22 53:2 67:23      64:25
     sixth 30:12           state 1:19 4:14         68:1,5 73:22 74:9   think 10:14,20
     slightly 80:16          83:2,13 84:2          80:6                  16:4 29:20 30:11
     slow 11:1             stated 32:15          suzanne 1:18 84:6       30:23 31:17 33:24
     sold 59:2             states 1:1              84:22                 48:5 68:8 69:11
     solely 36:2           stating 53:14         sworn 4:5 83:5          72:21 74:18,19
     soliciting 14:12      stenographic          system 24:17            75:23
     somewhat 12:3           84:11                         t           third 4:21 29:16
     sorry 4:12 19:7       stenographically                            thomas 2:7
                                                 tabs 58:17,17
       37:22 38:12 59:25     84:8                                      three 12:8 35:7
                                                 take 5:14,20 49:8
       68:22                                                             43:16,22 58:17
                                                   64:19 75:7
                                                                                  Page 13
                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8353 Page 99 of
                                     102
    [thumb - willing]

     thumb 3:19             traveling 13:20        upgraded 29:20         57:2 75:10 78:2
     time 4:22 6:8,11       trial 6:8              use 15:21 16:18        80:2,6
       10:3 14:24 26:4,8    true 83:5 84:11          23:10 25:11 31:2    ways 10:13 54:3
       27:1,3 31:8 33:15    truth 28:23              31:5 35:11 38:24    we've 51:24
       36:24 47:18 49:3     try 5:8 13:22 36:3       45:8 53:13 54:6     web 68:16
       55:7 56:4,20           37:4 53:24 66:10       55:11 59:8 65:5     website 17:2 51:1
       60:23                  66:24                  73:2                 76:17
     times 4:20 22:22       trying 11:8 15:2       useless 73:25         websites 17:8
     today 5:3,5,22 6:3       30:21 32:2 34:19     usually 13:13          38:24 39:2
       6:19,22 8:3,24 9:5     34:20 62:14 65:20      14:24 59:14 72:9    weird 42:16
       74:10,13             turn 8:24 30:10                 v            welcome 6:6 10:21
     todd 2:3                 40:3 43:12 45:19                           went 50:25 53:9
                                                   v 1:11 83:6
     told 33:2 42:20          46:5,19,24 47:9                             68:16 75:14
                                                   vacation 64:24
       52:1 54:13 57:22       47:21 48:11                                wheeler 2:7 3:5
                                                     65:1 68:15
       58:3,6,9 65:8,10     two 8:2 11:11                                 4:7,10 7:24 8:8,17
                                                   various 47:1 54:3
       66:3,5,8,23 67:9       16:21 36:3 38:24                            8:22 9:11,16,23
                                                   vein 80:16
       73:21                  39:2 46:21 49:13                            10:19 11:18,24
                                                   verbal 6:13
     tom 4:10 53:14           54:20 76:17 77:6                            12:20,22 15:13,15
                                                   verbatim 63:9,10
     top 40:16 61:21        type 59:24                                    16:6,11 19:22,23
                                                   verify 13:18
       69:15                typically 27:6                                21:11 23:18,25
                                                   versed 36:25
     topic 11:25                      u                                   24:6 28:1,14,18
                                                   vice 19:2,3,3,5
     topics 7:5,8 8:11                                                    29:8,15,25 34:22
                            unclear 13:5,7         visited 17:9 50:14
       9:3,5,9 12:2                                                       34:25 36:9 38:2,7
                            underlined 46:8        vitale 1:18 84:6,22
     tracking 45:20                                                       38:16,19 42:23
                              47:2,22,23 48:1      voice 22:23
     transcript 6:14                                                      43:4 49:10 52:7,9
                            underlying 39:10       voiced 67:6
       82:8 84:10,10                                                      57:5,7 59:5,7
                              77:19                volunteer 31:18
     transfer 17:16                                                       61:13 62:19 65:25
                            understand 5:10        voucher 25:10
     transferred 17:7                                                     66:22 67:16 70:7
                              7:18 8:9 13:9 15:5   vs 1:6
       22:11                                                              70:10 71:10 74:4
                              15:8,9 19:19                  w
     transfers 17:10                                                      74:17,23 75:4,7
                              30:19 33:7 57:8
       22:7                                        want 4:25 5:15         75:17,21 76:4,10
                              60:18 65:18 74:11
     transmitted 75:3                               6:11,12 8:2 11:19     76:15 79:3,5,20
                              74:24 79:6
     transposed 11:17                               28:1 31:20 33:17      80:11 81:2,23
                            understanding
     travel 10:11 13:18                             37:25 49:4 51:25      82:1
                              12:24 15:2 35:17
       13:20 14:11,25                               52:1                 wilder 3:17 69:9
                              35:18,19
       25:7,12 26:8 28:7                           wanted 10:25           69:11,16 70:15
                            understood 67:2
       81:7                                         40:14 61:10           71:13 73:19 75:23
                            unique 65:16,19
     traveled 14:7 27:1                            wants 53:14 57:12      76:7,18 77:6,15
                              66:12
       29:19 49:21 81:17                           way 14:21 26:14        77:24 78:5,17
                            united 1:1
       81:18                                        29:6 31:7 33:4,19    willing 37:12
                            unsure 54:9
                                                    34:4 47:17 50:12

                                                                                    Page 14
                                      Veritext Legal Solutions
                                           866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8354 Page 100 of
                                     102
    [wish - zeros]

     wish 30:10
     withstanding 12:2
     witness 4:3 62:18
       65:22,24 66:19
       67:15 70:8 71:9
       74:2 79:19 80:10
       83:20
     witnesses 43:13,16
     woman 62:23
     woodland 2:6
     word 31:5 46:8
     words 63:10
     work 34:19 35:21
       54:7
     written 30:21 80:2
     wrong 45:3 68:21
              x
     x 3:2
              y
     yeah 21:7 29:11
       63:10
     year 18:2 56:25
     yearly 14:2
     years 8:2
              z
     zeros 61:16 69:8




                                                                         Page 15
                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8355 Page 101 of
                                     102


                        4HGHTDN =WNHU QI 1LXLN <TQFHGWTH

                                        =WNH +(



           #H$ =HXLHY 0Z VKH BLVPHUU. 1KDPJHU'

           #)$ =HXLHY. >VDVHOHPV QI 1KDPJHU' ;P THSWHUV EZ VKH

           GHRQPHPV QT D RDTVZ EHIQTH VKH GHRQULVLQP LU

           FQORNHVHG% VKH GHRQPHPV OWUV EH DNNQYHG +( GDZU

           DIVHT EHLPJ PQVLILHG EZ VKH QIILFHT VKDV VKH

           VTDPUFTLRV QT THFQTGLPJ LU DXDLNDENH LP YKLFK-

           #/$ VQ THXLHY VKH VTDPUFTLRV QT THFQTGLPJ. DPG

           #0$ LI VKHTH DTH FKDPJHU LP IQTO QT UWEUVDPFH% VQ

           ULJP D UVDVHOHPV NLUVLPJ VKH FKDPJHU DPG VKH

           THDUQPU IQT ODMLPJ VKHO'

           #*$ 1KDPJHU 7PGLFDVHG LP VKH ;IILFHT"U 1HTVLILFDVH'

           ?KH QIILFHT OWUV PQVH LP VKH FHTVLILFDVH RTHUFTLEHG

           EZ =WNH +(#I$#)$ YKHVKHT D THXLHY YDU THSWHUVHG

           DPG% LI UQ% OWUV DVVDFK DPZ FKDPJHU VKH GHRQPHPV

           ODMHU GWTLPJ VKH +(&GDZ RHTLQG'




           27>18/793=-      ?63 4;=35;7:5 4323=/8 <=;132@=3 =@83>

           /=3 <=;A7232 4;= 7:4;=9/?7;:/8 <@=<;>3> ;:8C'

           ?63 /0;A3 =@83> /=3 1@==3:? /> ;4 #&'$% )%

           *()"'    <83/>3 =343= ?; ?63 /<<871/083 4323=/8 =@83>

           ;4 17A78 <=;132@=3 4;= @<&?;&2/?3 7:4;=9/?7;:'
Case 3:17-cv-00986-BAS-AGS Document 168-2 Filed 04/06/20 PageID.8356 Page 102 of
                                     102
                      VERITEXT LEGAL SOLUTIONS
            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

       Veritext Legal Solutions represents that the
       foregoing transcript is a true, correct and complete
       transcript of the colloquies, questions and answers
       as submitted by the court reporter. Veritext Legal
       Solutions further represents that the attached
       exhibits, if any, are true, correct and complete
       documents as submitted by the court reporter and/or
       attorneys in relation to this deposition and that
       the documents were processed in accordance with
       our litigation support and production standards.

       Veritext Legal Solutions is committed to maintaining
       the confidentiality of client and witness information,
       in accordance with the regulations promulgated under
       the Health Insurance Portability and Accountability
       Act (HIPAA), as amended with respect to protected
       health information and the Gramm-Leach-Bliley Act, as
       amended, with respect to Personally Identifiable
       Information (PII). Physical transcripts and exhibits
       are managed under strict facility and personnel access
       controls. Electronic files of documents are stored
       in encrypted form and are transmitted in an encrypted
       fashion to authenticated parties who are permitted to
       access the material. Our data is hosted in a Tier 4
       SSAE 16 certified facility.

       Veritext Legal Solutions complies with all federal and
       State regulations with respect to the provision of
       court reporting services, and maintains its neutrality
       and independence regardless of relationship or the
       financial outcome of any litigation. Veritext requires
       adherence to the foregoing professional and ethical
       standards from all of its subcontractors in their
       independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
